       Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 1 of 97




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
U.S. SECURITIES AND EXCHANGE           :
COMMISSION,
                                       :
               Plaintiff,
                                       :
       vs.                                 Civil Action No. 19-cv-5244 (AKH)
                                      :
KIK INTERACTIVE INC.,

              Defendant.              :

-------------------------------------- X

    KIK INTERACTIVE, INC.’S MEMORANDUM OF LAW IN OPPOSITION TO
             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
               Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 2 of 97


                                                   TABLE OF CONTENTS

                                                                                                                                         Page

PRELIMINARY STATEMENT ................................................................................................... 1
          RELEVANT FACTUAL BACKGROUND...................................................................... 4
          A.         Kik’s Launch of Kik Messenger and Launch of Kik Points. ................................. 4
          B.         The Vision for Kin: A Decentralized Economy of Digital Services. .................... 5
          C.         Kik’s Development and Launch of Kin. ................................................................ 6
          D.         Kin Tokens Have Functioned as a Medium of Exchange Within Digital
                     Services Since Launch. .......................................................................................... 8
          E.         The Kin Foundation Was Created to Foster Growth of the Economy and Is
                     Distinct from Kik. ................................................................................................ 10
          F.         Kik Had No Notice That Its Sales of Kin Would Violate U.S. Securities
                     Laws, From SEC Guidance Or Otherwise........................................................... 11
          G.         The SEC’s Guidance Released After the TDE Did Not Provide Additional
                     Clarity. ................................................................................................................. 12
LEGAL STANDARD.................................................................................................................. 13
ARGUMENT ............................................................................................................................... 14
          I.         THE SEC CANNOT ESTABLISH THAT THE TDE CONSTITUTES
                     AN “INVESTMENT CONTRACT.” .................................................................. 16
                     A.         The SEC Cannot Demonstrate a Common Enterprise Between Kik
                                and TDE Purchasers................................................................................. 17
                                1.         There Is No Common Enterprise Because Kik Did Not
                                           Owe TDE Purchasers Ongoing Contractual Obligations............. 20
                                2.         TDE Purchasers Retained Full Control Over Their Use or
                                           Sale of Kin, Which Precludes the Existence of a Common
                                           Enterprise. .................................................................................... 23
                                3.         The SEC Fails to Establish “Horizontal Commonality.”............. 25
                                           a.          The Proceeds from the TDE and the Pre-sale Were
                                                       Not “Pooled” For Purposes of Howey. ............................ 26
                                           b.          Common Ownership of a Fungible Asset Alone
                                                       Does Not Create a Common Enterprise........................... 28
                                4.         There Is No Strict Vertical Commonality Between Kik and
                                           TDE Purchasers. .......................................................................... 30
                     B.         The SEC Does Not Meet Its Burden to Show That TDE Purchasers
                                Were Primarily “Led to Expect Profits” From Their Purchase of
                                Kin............................................................................................................ 31



                                                                       -i-
 Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 3 of 97


                                      Table of Contents
                                         (continued)
                                                                                                                     Page

             1.         Kik Marketed Kin as a Digital Currency For Consumptive
                        Use, Not an Investment Opportunity. .......................................... 32
                        a.         The SEC’s Out-of-Context Soundbites Misrepresent
                                   the “Emphasis” of Kik’s Promotional Materials. ............ 33
                        b.         The SEC Presents No Evidence That Any Purchaser
                                   Relied on Any Specific Statement Cited in Its
                                   Motion.............................................................................. 36
             2.         Kik Did Not Operate Exchanges or Guarantee Liquidity for
                        Kin................................................................................................ 37
             3.         Internal Documents Regarding the Audience for Kik’s
                        Announcement of Kin Are Irrelevant. ......................................... 40
             4.         Kin Has Been Functional as a Medium of Exchange from
                        the Day of Its Launch................................................................... 41
             5.         Kik Structured the TDE to Deter Large Purchases By
                        Passive Investors. ......................................................................... 45
             6.         Facts Regarding the Pre-sale Are Irrelevant to Whether Kik
                        Led TDE Purchasers to Expect Profits. ....................................... 46
             7.         The SEC’s Reliance on Subjective Expectations of A Few
                        Purchasers Is Misguided. ............................................................. 47
      C.     The SEC also Cannot Establish That Kik Led Purchasers To Expect
             Profits Based on the Entrepreneurial or Managerial Efforts of Kik. ....... 49
             1.         Purchasers Expecting Profits from Market Forces, Rather
                        Than the Promoter’s Efforts, Do Not Satisfy This Element. ....... 49
             2.         The SEC Does Not Identify Any Howey-Level Promises
                        that Create an Expectation of Profits From the Efforts of
                        Others........................................................................................... 51
                        a.         Efforts to Participate in the Kin Economy and
                                   Generate Demand Were Not Unique or Limited to
                                   Kik.................................................................................... 52
                        b.         Efforts to Build Systems within the Kin Ecosystem
                                   Are Merely Infrastructural, Not Managerial.................... 54
II.   THE PRE-SALE COMPLIED WITH RULE 506(C) OF REGULATION
      D AND SECTION 4(A)(2) OF THE SECURITIES ACT. ................................. 55
      A.     Kik’s Pre-sale Complied with Regulation D, and Is Therefore
             Exempt from The Registration Requirements Set Forth in Section 5. .... 56
      B.     The Pre-Sale and TDE are Two Distinct Transactions, Not a Single
             Offering.................................................................................................... 59

                                                  -ii-
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 4 of 97


                                                       Table of Contents
                                                          (continued)
                                                                                                                                     Page

                     C.        The Pre-sale and TDE Were Not “Integrated” Offerings. ....................... 64
                               1.         The TDE and Pre-sale Were Not Part of A Single Plan of
                                          Financing...................................................................................... 65
                               2.         The Pre-sale and TDE Were Done for Different Purposes.......... 66
                               3.         The Pre-sale and TDE Did Not Involve the Same “Class”
                                          of “Securities.”............................................................................. 67
                               4.         Kik Accepted Different Consideration in the Pre-sale and
                                          TDE.............................................................................................. 69
                               5.         Because the Pre-sale and TDE Did Not Overlap, Timing
                                          Also Cuts Against Integration...................................................... 70
          III.       THERE ARE DISPUTED MATERIAL FACTS ABOUT WHETHER
                     THE TERM “INVESTMENT CONTRACT” IS VAGUE AS APPLIED
                     TO KIN TRANSACTIONS................................................................................. 71
                     A.        Other Courts’ Application of the Term “Investment Contract” to
                               Other Instruments or Transactions Is Irrelevant to Whether the
                               Term Is Vague As Applied to Kik. ........................................................... 73
                     B.        The SEC Has Not Shown That Kik Had Constitutionally Fair
                               Notice That the TDE Would Constitute an Investment Contract. ........... 75
                     C.        Prior to the TDE, There Was No Guidance Suggesting That
                               Cryptocurrencies Like Kin Would Be Considered Securities. ................ 76
                     D.        The SEC’s Approach to Regulating Cryptocurrencies After the
                               TDE Was Contradictory and Ever-Changing. ......................................... 78
                     E.        Kik Had No “Actual” Awareness That the TDE Would Constitute a
                               Sale of Securities...................................................................................... 81
CONCLUSION............................................................................................................................ 84




                                                                   -iii-
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 5 of 97




                                                               Cases

Albanese v. Fla. Nat’l Bank of Orlando,
  823 F.2d 408 (11th Cir. 1987) ................................................................................................... 20

Aldrich v. McCulloch Props., Inc.,
  627 F.2d 1036 (10th Cir. 1980) ........................................................................................... 36, 41

Alunni v. Devel. Res. Grp., LLC,
  445 F. App’x 288 (11th Cir. 2011)...................................................................................... 21, 34

Argentinian Recovery Co. LLC v. Board of Directors of Multicanal S.A.,
  331 B.R. 537 (S.D.N.Y. 2005) .................................................................................................. 64

Balestra v. ATBCOIN LLC,
 380 F. Supp. 3d 340 (S.D.N.Y. 2019) ........................................................................... 18, 29, 38

Bender v. Cont’l Towers Ltd. P’ship,
 632 F. Supp. 497 (S.D.N.Y. 1986) ............................................................................................ 51

Beranger v. Harris,
 2019 WL 5485128 (N.D. Ga. Apr. 23, 2019)............................................................................ 42

Busher v. Barry,
 2019 WL 6895281 (S.D.N.Y. Dec. 18, 2019) ........................................................................... 82

Celotex Corp. v. Catrett,
 477 U.S. 317, 323 (1986) .......................................................................................................... 13

Cifra v. Gen. Elec. Co.,
  252 F.3d 205 (2d Cir.2001......................................................................................................... 13

City of Pomona v. SQM N. Am. Corp.,
  750 F.3d 1036 (9th Cir. 2014); .................................................................................................. 13

Commonwealth Bank & Tr. Co. v. Spectrum Leasing Corp.,
 719 F. Supp. 346 (M.D. Pa. 1989)............................................................................................. 25

Contract Buyers League v. F&F Inv.,
 300 F. Supp. 210 (N.D. Ill. 1969).............................................................................................. 47

Copeland v. Hill,
 680 F. Supp. 466 (D. Mass. 1988)............................................................................................. 26

Copeland v. Vance,
 893 F.3d 101 (2d Cir. 2018) ...................................................................................................... 71



                                                                 -iv-
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 6 of 97



In re Dana Corp.,
  574 F.3d 129 (2d Cir. 2009........................................................................................................ 73

Davis v. Rio Rancho Estates,
 401 F. Supp. 1045 (S.D.N.Y. 1975) ........................................................................ 20, 22, 52, 54

De Luz Ranchos Inv., Ltd. V. Coldwell Banker & Co.,
 608 F.2d 1297 (9th Cir. 1979) ................................................................................................... 21

De Wit v. Firstar Corp.,
 879 F. Supp. 947 (N.D. Iowa 1995) .......................................................................................... 58

Demarco v. LaPay,
 2009 WL 3855704 (D. Utah Nov. 17, 2009)............................................................................. 21

Dickerson v. Napolitano,
 604 F.3d 732 (2d Cir. 2010) ...................................................................................................... 73

Donohoe v. Consol. Operating & Prod. Corp.,
 982 F.2d 1130 (7th Cir. 1992) ............................................................................................. 62, 70

Ernst & Ernst v. Hochfelder,
  425 U.S. 185(1976) ................................................................................................................... 79

F.C.C. v. Fox Television Stations, Inc.,
  567 U.S. 239 (2012) ............................................................................................................ 71, 75

Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
 756 F.2d 230 (2d Cir. 1985) ...................................................................................................... 38

Gay Men’s Health Crisis v. Sullivan,
 733 F. Supp. 619 (S.D.N.Y. 1989) ................................................................................ 72, 75, 76

Glen-Arden Commodities, Inc. v. Constantino,
 493 F.2d 1027 (2d Cir. 197........................................................................................................ 74

Goodwin Properties, LLC v. Acadia Group, Inc.,
 2001 WL 800064 (D.Me.,2001) .......................................................................................... 64, 69

Happy Inv. Grp. v. Lakeworld Props., Inc.,
 396 F. Supp. 175 (N.D. Cal. 1975)............................................................................................ 22

Hart v. Pulte Homes of Michigan Corp.,
 735 F.2d 1001 (6th Cir. 1984) ................................................................................. 20, 21, 25, 34

Hayes v. New York Attorney Grievance Comm.,
 672 F.3d 158 (2d Cir. 2012) ...................................................................................................... 71



                                                                    v
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 7 of 97



Hellstron v. U.S. Dep’t of Veterans Affairs,
 201 F.3d 94, 98 (2d Cir. 1996) .................................................................................................. 72

Hill v. Colorado,
 530 U.S. 703 (2000) .................................................................................................................. 75

Int’l Broth. of Teamsters v. Daniel,
  439 U.S. 551 (1979) .................................................................................................................. 80

Jordan (Bermuda) Inv. Co., Ltd. v. Hunter Green Invs. Ltd.,
  205 F. Supp. 2d 243 (S.D.N.Y. 2002) ....................................................................................... 30

In re J.P. Jeanneret Assocs., Inc.,
  769 F. Supp. 2d 340 (S.D.N.Y. 2011) ....................................................................................... 26

Keith v. Black Diamond Advisors, Inc.,
 48 F. Supp. 2d 326 (S.D.N.Y. 1999) ......................................................................................... 49

Lavery v. Kearns,
  792 F. Supp. 847 (D. Me. 1992).................................................................................... 23, 24, 25

Lehman Bros. Commercial Corp. v. Minmetals Int’l Non-Ferrous Metals Trading Co.,
  179 F. Supp. 2d 159 (S.D.N.Y. 2001) ....................................................................................... 49

Marine Bank v. Weaver,
 455 U.S. 551 (1982) .................................................................................................................. 15

Marini v. Adamo,
 812 F. Supp. 2d 243 (E.D.N.Y. 2011) ..................................................................... 23, 24, 30, 31

Mechigian v. Art Capital Corp.,
 612 F. Supp. 1421 (S.D.N.Y. 1985) .......................................................................................... 18

Miller v. Cent. Chinchilla Grp., Inc.,
 494 F.2d 414 (8th Cir. 1974) ..................................................................................................... 51

Milnarik v. M-S Commodities, Inc.,
 457 F.2d 274 (7th Cir. 1972) ..................................................................................................... 18

Noa v. Key Futures, Inc.,
 638 F.2d 77 (9th Cir. 1980) ....................................................................................................... 30

Perez v. Hoblock,
 368 F.3d 166 (2d Cir. 2004) ...................................................................................................... 75

Pinnacle Comm’ns. Int’l, Inc. v. Am. Family Mortgage Corp.,
  417 F. Supp. 2d 1073 (D. Minn. 2006)...................................................................................... 56



                                                                    vi
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 8 of 97



Piper v. Chris-Craft Indus.,
  431 U.S. 1 (1977) ...................................................................................................................... 80

Resolution Tr. Corp. v. North Bridge Assocs. Inc.,
 22 F.3d 1198 (1st Cir. 1994)...................................................................................................... 73

Revak v. SEC Realty Corp.,
 18 F.3d 817 (2d Cir. 1994) ................................................................................................. passim

Rice v. Branigar Org., Inc.,
  922 F.2d 788 (11th Cir. 1991) ................................................................................................... 32

Rocky Aspen Mgmt 204 LLC v. Hanford Holdings LLC,
 230 F. Supp. 3d 159 (S.D.N.Y. 2017) ....................................................................................... 28

Rodriguez v. Banco Cent. Corp.,
 990 F.2d 7 (1st Cir. 1993).......................................................................................................... 22

Salameh v. Tarsadia Hotel,
  726 F.3d 1124 (9th Cir. 2013) ............................................................................................. 36, 52

SEC v. Aqua-Sonic Prod. Corp.,
  524 F. Supp. 866 (S.D.N.Y. 1981) ............................................................................................ 16

SEC v. Aqua-Sonic Prods,
  687 F.2d 577 (2d Cir. 1982) ...................................................................................................... 51

SEC v. Belmont Reid & Co.,
  794 F.2d 1388 (9th Cir. 1986) ................................................................................................... 49

SEC v. Blockvest, LLC,
  2018 WL 6181408 (S.D. Cal. Nov. 27, 2018)..................................................................... 36, 52

SEC v. Blockvest, LLC,
  2019 WL 625163 (S.D. Cal. Feb. 14, 2019).............................................................................. 37

SEC v. Brigadoon Scotch Distributing Co.,
  480 F.2d 1047 (2d Cir. 1973) .................................................................................................... 74

SEC v. Cavanagh,
  1 F. Supp. 2d 337 (S.D.N.Y. 1998) ........................................................................................... 64

SEC v. Cavanagh,
  445 F.3d 105 (2d Cir. 2006) ...................................................................................................... 14

SEC v. Dunfee,
  1966 U.S. Dist. LEXIS 10105 (W.D. Mo. Dec. 8, 1966).......................................................... 68



                                                                    vii
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 9 of 97



SEC v. Edwards,
  540 U.S. 389 (2004) .................................................................................................................. 19

SEC v. Glenn W. Turner Enters., Inc.,
  474 F.2d 476 (9th Cir. 1973) ............................................................................................... 49, 52

SEC v. Infinity Grp. Co.,
  212 F.3d 180 (3d Cir. 2000) ................................................................................................ 25, 29

SEC v. Lauer,
  52 F.3d 667 (7th Cir. 1995) ....................................................................................................... 25

SEC v. Life Partners, Inc.,
  87 F.3d 536 (D.C. Cir. 1996)............................................................................................... 26, 50

SEC v. Mapp,
  2017 WL 5177960 (E.D. Tex. Nov. 8, 2017)............................................................................ 68

SEC v. Mattera,
  2013 WL 6485949, (S.D.N.Y. Dec. 9, 2013) ...................................................................... 15, 64

SEC v. Paro,
  468 F. Supp. 635 (N.D.N.Y. 1979)............................................................................................ 80

SEC v. Ralston Purina Co.,
  346 U.S. 11920 (1953) .............................................................................................................. 57

SEC v. SG Ltd.,
  265 F.3d 42, 52 (1st Cir. 2001).................................................................................................. 28

SEC v. Telegram Grp. Inc.,
  2020 WL 1430035 (S.D.N.Y. Mar. 24, 2020).................................................................... passim

SEC v. W.J. Howey Co.,
  328 U.S. 293 (1946) ........................................................................................................... passim

Sutera v. Schering Corp.,
  73 F.3d (2d Cir. 1995) ............................................................................................................... 72

Svets v. Osborne Precious Metals Co.,
  1992 WL 281413 (N.D. Cal. June 8, 1992)............................................................................... 30

Teague v. Bakker,
  1998 WL 168876, (4th Cir. Apr. 8, 1998) ................................................................................. 17

United Housing Found., Inc. v. Forman,
 421 U.S. 837 (1975) ...................................................................................................... 32, 43, 61



                                                                   viii
           Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 10 of 97



United States v. Bowdoin,
 770 F. Supp. 2d 142 (D.D.C. 2011)........................................................................................... 74

United States v. Coonan,
 938 F.2d 1553 (2d Cir. 1991) .................................................................................................... 71

United States v. DeStafano,
 429 F.2d 34447 (2d Cir. 1970) .................................................................................................. 75

United States v. Farris,
 614 F.2d 634 (9th Cir. 1979 ...................................................................................................... 74

United States v. Rybicki,
 354 F.3d 124 (2d Cir. 2003) ...................................................................................................... 72

United States v. Smith,
 985 F. Supp. 2d 547 (S.D.N.Y. 2014) ....................................................................................... 72

United States v. Turner,
 842 F.3d 602 (8th Cir. 2016) ..................................................................................................... 72

United States v. Zaslavskiy,
 2018 WL 4346339,(E.D.N.Y. Sept. 11, 2018) .............................................................. 29, 74, 75

Upton v. SEC,
 75 F.3d 92 (2d Cir. 1999) .................................................................................................... 75, 76

In re Vecco Instruments, Inc. Sec. Litig.,
  2007 WL 76030569 (S.D.N.Y. June 28, 2007) ......................................................................... 82

VIP of Berlin, LLC v. Town of Berlin,
  493 F.3d 179 (2d Cir. 2010) ...................................................................................................... 73

Wals v. Fox Hills Dev. Corp.,
 24 F.3d 1016 (7th Cir. 1994) ..................................................................................................... 16

Warfield v. Alaniz,
 569 F.3d 1015 (9th Cir. 2009) ............................................................................................. 16, 31

Woodward v. Terracor,
 574 F.2d 1023 (10th Cir. 1978 ........................................................................................... passim

                                                      Other Authorities

1 Louis Loss, et al.,
  Fundamentals of Securities Regulation 3.C.1 (7th Ed. 2020) ............................................. 65, 67

6 Cox, Hillman et al.,
  Securities Regulation 21 (2009) ................................................................................................ 56

                                                                  ix
            Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 11 of 97



Agri-Quip,
 SEC No-Action Letter, 1974 WL 9638 (Sept. 20, 1974) .............................................. 65, 66, 68

Citicorp.,
  SEC No-Action Letter, 76-77 CCH Dec., FSLR ¶ 80,778, (Aug. 20, 1976) ................ 65, 66, 68

DeLorean Motor Co., SEC No-Action Letter,
 1977 WL 11174 (Sept. 15, 1977) .................................................................................. 65, 66, 71

In re Matter of Munchee Inc.,
  Exchange Act Release No. 10445, 2017 WL 6374434 (Dec. 11, 2017) ................................... 18

Pacific Physician Servs., Inc.,
 SEC No-Action Letter, 1985 WL 55629 (July 22, 1985).......................................................... 67

Stratford Employees Cattle Program, Ltd.,
  S.E.C. No-Action Letter (1973-1974 Transfer Binder) Fed. Sec. L. Rep. (CCH) ¶ 79, 761
  (March 8, 1974) ......................................................................................................................... 68

Wade, The Integration of Securities Offerings,
 25 Loy. U. Chi. L.J. ............................................................................................................. 66, 70

                                                                  Rules

Fed. R. Civ. P. 56(a) ..................................................................................................................... 13

                                                             Regulations

17 C.F.R. § 230.502(a)............................................................................................................ 14, 64




                                                                      x
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 12 of 97




        Defendant Kik Interactive, Inc. (“Kik”) respectfully submits this memorandum of law in

support of its opposition to the Securities and Exchange Commission’s (the “SEC”) Motion for

Summary Judgment (ECF No. 57) (“Motion”) on its single claim alleging that Kik engaged in an

unregistered offering of securities. 1

                                   PRELIMINARY STATEMENT

        In bringing its motion, the SEC bears a substantial burden: it must put forth undisputed

evidence of facts which, taken together, satisfy each and every element of the Howey test. If there

is a genuine dispute as to even a single material fact on any element, the SEC’s motion must be

denied. Here, the SEC has identified 308 purportedly material facts, and there are factual disputes

as to the vast majority of them.2 See Kik’s Response to SEC’s Local Rule 56.1 Statement of

Undisputed Material Facts in Support of Summary Judgment. Even before addressing the legal

substance of the SEC’s assertions, this dooms their motion.

        In any other Howey case, an attempt to satisfy the high summary judgment burden would

involve an analysis of (at least) the contract governing the transaction and the statements made to

the parties that induced them to purchase. But here, tellingly, the SEC asks this Court to grant its

motion without a single reference to the governing contract between the parties, and based on a

patchwork of stray statements from speeches, documents, and agreements that were never viewed,




1
  Perhaps not surprisingly, the SEC’s action here does not challenge Kik’s assertion that as it exists today,
Kin is not a security. Indeed, Kin is currently one of the most widely used cryptocurrencies in the world,
with millions of users (including some of the SEC’s own witnesses) earning and spending Kin in digital
applications each month. See, infra, at 8–9, 42–43.
2
  The SEC’s identification of 308 material facts, knowing there are factual disputes as to most of them,
would suggest that the SEC’s motion is aimed more at defending itself against Kik’s motion for summary
judgment than at seeking summary judgment in the SEC’s favor. While the SEC bears the burden in its
motion on all elements and must show there is no factual dispute as to any of them, Kik need only show the
undisputed absence of a single element to succeed on its own motion.

                                                     -1-
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 13 of 97



read, or considered by any of the purchasers in the alleged “investment scheme.” The facts the

SEC has put forth cannot possibly carry its burden of proof under Howey, which requires a showing

that Kik objectively offered and promised terms which reflected an investment contract.

       And when these omitted facts are considered, including a review of the governing contract

and Kik’s marketing materials for the sale, it is all the more clear that the SEC’s motion must fail.

The undisputed facts show, for example, that: Kik offered and sold Kin as a medium of exchange

to be used within an economy of digital applications; Kik never promised or suggested that Kin

would be an investment opportunity; that the Kin economy, by design, would depend on the

;participation of many developers and users beyond Kik; that Kin purchasers had complete control

over their Kin; and that the governing contract contained no ongoing contractual obligations

between the parties once distribution of Kin was complete. The undisputed facts also show that

this vision was not just theoretical: Kin has actually been used as a medium of exchange by millions

of users within dozens of applications, only one of which is Kik Messenger (and which Kik does

not even operate anymore). As such, the SEC cannot prove, as a matter of law, that Kik’s Token

Distribution Event (“TDE”) constituted an “investment contract,” as defined by the Supreme Court

in SEC v. W.J. Howey Co., 328 U.S. 293, 298–99 (1946).

       The SEC has also premised its case on a fundamental misrepresentation of fact: it

characterizes two transactions—taking place at different points in time, with different terms,

different parties, and different assets—as a “single offering.” The SEC goes to great lengths to

conflate the two transactions, intending to muddle and obfuscate that clear structure to create a

false narrative, because without it, the SEC’s entire case falls apart. But the undisputed record,

and seventy years of unbroken precedent dictates that the Pre-sale and the TDE should be evaluated

separately, and when so evaluated, the SEC’s Section 5 claim fails. Kik conducted two separate



                                                 2
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 14 of 97



and distinct transactions, involving different circumstances, different contractual agreements,

different terms, different purchasers, different consideration, and different promotional

materials. In the first transaction (the “Pre-sale”), Kik conducted a private sale to accredited

investors of the contractual rights to purchase then-non-existent Kin tokens at a point in the future,

if and when Kik successfully launched Kin. Given the circumstances, Kik consistently treated the

involved packet of rights and expectations as a security and conducted the offering pursuant to

Regulation D of the Securities Act of 1933. In the second, separate transaction, Kik conducted a

public sale of Kin tokens: the TDE. This sale was governed by the Terms of Use—the sole contract

between Kik and the TDE participants—a document which expressly limited the purchasers’ rights

and expectations. The second transaction, having been conducted after the infrastructure for Kin

already existed, and given that it was merely a sale of goods to the public, was not an offering of

securities. Thus, the sale did not require registration with the SEC.

       Finally, even if the SEC could prove its Section 5 claim, the SEC is nonetheless not entitled

to summary judgment because the term “investment contract” is unconstitutionally vague “as

applied” to Kik’s TDE. It would be fundamentally unfair to expect Kik to know that its sale of

Kin would violate the federal securities laws, when both Congressmen and SEC Commissioners

have since highlighted the lack of guidance and clarity in the SEC’s approach. In fact, the SEC’s

own Commissioner has noted that the SEC’s framework (which was announced long after Kik’s

sale of Kin) is so broad and far-reaching, that it would lead to absurd results (e.g., items such as

Starbucks gift cards and Chuck-E-Cheese tokens could be considered “securities”).

       For these and other reasons discussed herein, Kik respectfully requests that the Court deny

the SEC’s motion for summary judgment, and grant its cross-motion.




                                                  3
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 15 of 97



                            RELEVANT FACTUAL BACKGROUND 3

A.      Kik’s Launch of Kik Messenger and Launch of Kik Points.

        Founded in 2009, Kik is a Canadian social media company and the developer of a leading

messenger application (“Kik Messenger”). Kik 56.1 ¶¶ 1–2. Upon launch, Kik Messenger was

immediately popular and soon became one of the most widely-used messaging platforms in the

world. Id. ¶ 2; Welsh Ex. A ¶¶ 5, 6 (Philp Decl.). But despite the popularity of the Kik Messenger

app, Kik faced challenges in monetizing its business while staying true to its stance against selling

users’ data. This made it difficult for Kik to compete in an industry where the vast majority of

advertising dollars go to a select number of dominant players who monetize their users’ data by

providing targeted advertising. Id. Despite these challenges, Kik continued to explore profitable

business models that aligned with its core values, including the usage of digital currencies.4

        In 2014, Kik first experimented with monetizing its business using a centralized digital

currency called Kik Points. Welsh Ex. A ¶¶ 17–22. Kik Points could only be used within Kik

Messenger, and Kik retained sole control and discretion over them. Id. at ¶ 21. Kik sold Kik

Points to advertisers, who could use them to reward users who answered the advertisers’ surveys


3
  Citations to “Welsh Ex.” and “Landsvik Ex.” refer to exhibits filed with the Declarations of Michael E.
Welsh (ECF No. 64) and Julianne M. Landsvik, which is being filed concurrently with this Opposition.
Citations to exhibits filed with the Declaration of Laura D’Allaird (ECF No. 60) are referred to as “SEC”
followed by the exhibit number (e.g., “SEC1”). “SEC 56.1” and “Kik 56.1” refer to the parties’ statements
of undisputed material facts (ECF Nos. 59, 63). “Kik Br.” means Kik’s Summary Judgment Memorandum
(ECF No. 62). “SEC Mot.” refers to the SEC’s Summary Judgment Memorandum (ECF No. 58).
4
  The SEC goes to great lengths to paint Kik as a company with “dwindling cash” that decided to “reinvent”
itself with proceeds from its sale of Kin. SEC Mot. at 1. This narrative is irrelevant, as the SEC’s sole
claim requires no analysis of Kik’s financial condition or internal motivations. Further, it is inaccurate. In
“early 2017” (prior to even the Pre-sale), Kik had “ten to 11 months of a runway, which [Kik’s CFO]
thought was pretty good for a company of our stature where we were in the development cycle.” SEC10 at
55:9-17. And Kik was also not backed into a corner: Kik had “numerous options” at the time to extend its
runway, including raising additional financing (as it had done in the past). Id at 55:18-21. Stripping away
the SEC’s spin, the same facts are far less sinister: Kik, a company struggling to generate revenue in an
industry monopolized by a few dominant players, created a digital currency to fuel a new digital economy
that would allow itself, and any application developers facing similar obstacles, to be compensated for
offering products and services going forward.

                                                      4
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 16 of 97



or polls within Kik Messenger. Id. at ¶ 19. Users could spend the Kik Points they earned on

expressive content like digital stickers. Id. at ¶ 18. This model was successful with users: over a

period of two-and-a-half years, Kik Points averaged 300,000 daily transactions. Id. at ¶ 20. From

this usage, Kik learned that its users valued stickers, emojis, and other types of content they could

use to express themselves within the app. SEC14 at 60:11-22. However, despite their popularity

amongst users, Kik Points could not support a thriving economy because they could only be used

within Kik Messenger. Welsh Ex. A ¶¶ 21–22. Kik realized that, for a digital token to truly

function as a real currency, it needed to be interoperable across multiple applications. Id.

B.     The Vision for Kin: A Decentralized Economy of Digital Services.

       The popularity of Kik Points showed Kik that its platform could benefit from a virtual

currency, but revealed the limitations of a centralized currency that was limited to Kik Messenger.

Kik’s management realized that a decentralized cryptocurrency based on blockchain technology

would resolve these limitations, because it would not be controlled by any one entity, but rather a

network of participants. Welsh Ex. A ¶¶ 10–14; Kik Br. at 4. This would eliminate advertisers’

concerns of dilution by guaranteeing a fixed supply, and reduce the risk of devaluation by allowing

the token to be used freely within a variety of digital applications, thus ensuring that Kik

Messenger was not the sole entity creating demand. With these lessons in mind, Kik proposed

Kin, a decentralized cryptocurrency that would function on blockchain technology. See Kik Br.

at 4. Critically, unlike Kik Points, the same Kin tokens could be earned in one application, and

then transferred and spent in another, creating a thriving ecosystem that would allow developers

to earn real revenue for offering desirable content. E.g., Welsh Ex. A ¶ 79. One key component

of this proposed new economy was that, although Kik would create and sell Kin in the first

instance, Kin could be used as a digital currency by any buyers or sellers (not just Kik). Kin’s

value as a currency would fluctuate as a result of the laws of supply and demand. Most importantly,

                                                 5
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 17 of 97



Kik could not make that happen by itself. Id. ¶¶ 17–19.

       Accordingly, Kik marketed Kin as a cryptocurrency that would be earned and spent within

a large community of digital services, including (but not limited to) Kik Messenger. See Kik Br.

at 8–10; Landsvik Ex. Z ¶ 16 (Dowd Decl) (“I understood Kin be marketed as a cryptocurrency

that would be used on a wide scale as a medium of exchange within digital applications.”); Ex.

AA ¶ 20 (Hendriks Decl.) (same). In fact, many TDE purchasers believed that Kin was positioned

to be the first ever cryptocurrency that was actually built for widespread use within digital

applications and services. See Landsvik Ex. AA ¶ 14 (Hendriks Decl.); Ex. Z ¶¶ 9–10 (Dowd

Decl.). Kik also consistently emphasized that Kik would be just one of many developers and

participants contributing to the success of the Kin economy. See Kik Br. at 9–10 (summarizing

public statements prior to TDE explaining that Kik would be “just one of thousands of services in

the Kin ecosystem”).     From reviewing this marketing material, the public (including TDE

purchasers), realized that Kik would be just one participant in the Kin economy, and would not

ultimately be responsible for managing the Kin economy. See Landsvik Ex. Z ¶¶ 18–19 (Dowd

Decl.); Ex. AA ¶¶ 38–39 (Hendriks Decl.); Ex. DD at 38:17–39:6 (Weatherman Tr.); Ex. CC ¶¶

14–16 (Weatherman Decl.). Moreover, it was not solely incumbent upon Kik to encourage others

to join the Kin economy; that task could be (and was) done by any participant in the economy. For

example, one independent developer wrote a series of articles describing how to integrate Kin

within Android applications using publicly available tools and open-source code, as well as a tool

demonstrating transactions in Kin in real time. Landsvik Ex. AA ¶¶ 33–35.

C.     Kik’s Development and Launch of Kin.

       Kik officially announced Kin to the public and released a whitepaper (the “Whitepaper”)

setting forth its vision for the Kin economy on May 25, 2017. See Kik Br. at 4–5. To fund

development of the Kin tokens and the necessary technology for launch, Kik engaged in a Private

                                                6
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 18 of 97



Placement to a select group of sophisticated, accredited investors (“the Pre-sale”) between May

2017 and September 11, 2017. See Kik Br. at 5–7. In the Pre-sale, Kik sold the contractual right

to receive Kin, if and when it was ever launched in the future, at a discounted rate as compared

with the ultimate public sale. Id. Alternatively, if Kin were never launched, Pre-sale participants

would lose thirty percent of their contribution. Id. This transaction was memorialized by a Simple

Agreement for Future Tokens (“SAFT”), as well as a Private Placement Memorandum (“PPM”),

both of which were individually distributed to interested participants. Id.; Ex. A ¶¶ 33-36.

Because Pre-sale participants’ receipt of Kin was entirely contingent on Kik’s successful effort to

launch Kin tokens on the blockchain, and given the risk of losing their investment, Kik structured

this transaction as an exempt offering pursuant to Regulation D. Kik Br. at 6. Accordingly, Pre-

sale participants provided diligence information to Kik, including proof of accreditation, using

methods that were exclusive to Pre-sale participants. Landsvik Ex. A ¶¶ 42–43. Kik filed a Form

D with the SEC memorializing the sale on September 11, 2017.

       After the Kin tokens were developed, and the infrastructure for the Kin economy existed,

Kik conducted a TDE in which it sold one trillion Kin to over 10,000 purchasers in 117 countries.

Welsh Ex. Y at 1; Ex. A ¶ 73. Kik’s goal with the TDE was to distribute Kin tokens to a wide

base of potential users in order to jumpstart the Kin economy, and accordingly Kik structured the

TDE to prevent large purchasers from buying up Kin to immediately re-sell on the secondary

market. Kik Br. at 10 (describing efforts to deter passive investments); Welsh Ex. A ¶ 68 (“Kik’s

goal in the TDE was to ensure a wide distribution of Kin to a large base of potential users.”). The

TDE was governed by a contract entitled the Terms of Use, which was prominently featured on

the website where all purchasers registered to participate in the TDE. See Kik Br. at 7. The Terms

of Use agreement told TDE purchasers that it “govern[ed] [their] access and use of the Site and



                                                7
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 19 of 97



[their] purchase of the Kin Tokens.” Welsh Ex. H. at KIK000079. Kik never made any of the

materials related to the Pre-sale—including the SAFT, PPM, and due diligence processes for the

Pre-sale—available to the public. ECF No. 1 ¶ 90.

D.     Kin Tokens Have Functioned as a Medium of Exchange Within Digital Services Since
       Launch.

       When Kin was first launched and distributed to the public on September 26, 2017, it was

already fully functional as a medium of exchange for digital services—and could also be used

inside Kik Messenger. See Kik Br. at 10–12 (describing Kin’s functionality upon launch);

Landsvik Ex. AA ¶¶ 23–25 (same); Ex. Z ¶¶ 20–22 (same). This meant that Kik had already built

the “necessary elements of the Kin ecosystem, and from that point on, it was open for developers

and third parties to start using Kin within it.” Landsvik Ex. AA ¶ 31 (Hendriks Decl.). At the

moment of launch, Kin could be accepted as payment for digital services by anyone wishing to do

so, because it operated on the Ethereum blockchain. Kik Br. at 11–12 (describing ability to use

Kin outside of Kik upon launch); Welsh Ex. A ¶ 81 (same); Landsvik Ex. AA ¶¶ 21–22 (same).

Further, because the code for Kin was open-source, any developer could (and many did)

independently integrate Kin within their app using publicly-available tools that were designed to

operate with any Ethereum token. Landsvik Ex. AA ¶ 23–25 (Hendriks Decl.); Welsh Ex. A ¶¶

83, 84 (Philp Decl.).

       In conjunction with its launch, Kin was integrated within Kik Messenger, in a product

referred to as the “Minimum Viable Product” or “MVP,” which allowed users to begin using Kin

immediately to unlock premium stickers and display their status to others. Kik Br. at 11; Welsh

Ex. A ¶ 85. The idea for this MVP derived from Kik’s experience with Kik Points, in which it

learned that its users were eager to spend digital currency to purchase premium stickers and

expressive content. Id. ¶¶ 86, 87. For software and social media companies like Kik, it is common


                                               8
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 20 of 97



to launch an initial MVP from which users and the developers can grow to introduce additional

functionality. See SEC74, 30:1-13 (Neil Tr.) (describing an MVP as a “proof-of-concept” or use

case for a new product or technology); Landsvik Ex. AA ¶¶ 28 (Hendriks Decl.) (stating that “a

product’s utility on the day of its launch is typically not indicative or determinative of what the

product’s ultimate utility will be”). Demonstrating Kin’s consumptive use, within weeks after the

TDE, 20% of TDE participants had already linked their wallets to Kik Messenger in order to

unlock stickers and display status to other users. See, e.g., Landsvik Ex. AA ¶¶ 24–27 (Hendriks

Decl.) (explaining that he “personally utilized the MVP by linking my Ethereum wallet to my

account on Kik Messenger”).

        Over time, more and more developers and users capitalized on this infrastructure, and have

created a thriving digital economy. Users can spend Kin to access premium content within apps,

donate Kin to worthy charitable causes, and earn Kin, for example, by exercising (see Landsvik

Ex. AA, Ex. CC), or by taking time away from their screens to focus on tasks. Landsvik Ex. Z.

Today, Kin can be earned and spent in 57 different applications, none of which are operated by

Kik Interactive.5 See Kik Br. at 12 (describing state of economy today); Welsh Ex. A ¶ 92; id. Ex.

R, Ex. S. Within those applications, tens of millions of users have earned or spent Kin tokens to

date. Welsh Ex. R; Landsvik Ex. YY. This widespread usage and adoption proves that Kik’s

vision of a decentralized economy was not merely hypothetical or theoretical—it has come to

fruition through the efforts of a wide group of users and developers.




5
  Kik sold its messenger application in October 2019 and does not currently operate an application within
the Kin economy. Kik 56.1 ¶ 88. As just “one of many participants” within the ecosystem, however, Kik’s
departure did little to slow the organic growth of Kin. Welsh Ex. K at KIK000023. In the past month alone,
for example, roughly four million new users spent or earned Kin within the 57 Kin-integrated applications.
Compare Welsh Ex. R (statistics as of March 20, 2020), with Landsvik Ex. YY (as of today).

                                                    9
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 21 of 97



E.      The Kin Foundation Was Created to Foster Growth of the Economy and Is Distinct
        from Kik.

        Notably, the SEC conflates Kik’s “efforts” with work that would be done by the Kin

Foundation. The Kin Foundation was “intended as an independent, nonprofit, and democratic

governance body for members of [the Kin economy].” Welsh Ex. K at KIK000016. The Kin

Foundation’s “principal functions” were to include “open governance of its resources together with

other ecosystem partners, the support and advancement of the technology related to Kin’s

implementation, and all matters related to ecosystem membership, including the Kin Rewards

Engine.” Id. In other words, the Kin Foundation’s role was to support and foster the growth of

the economy by allowing for the participation by others—but the Kin Foundation itself did not

suggest that it would manage or control the economy, nor would it create demand for the token in

and of itself.

        But in any event, the Kin Foundation is—and has always been—a legally distinct entity

from Kik. Kik employees formed the Kin Foundation in September 2017, and its CEO, Ted

Livingston, has served on the Kin Foundation Board. In that capacity, however, Mr. Livingston

owes duties to the Kin Foundation, and acts on behalf of the Kin Foundation, not Kik. While Kik

employees have conducted work on behalf of the Kin Foundation on the Kin Rewards Engine and

other elements of the infrastructure, such work was performed pursuant to an agency agreement

and a services agreement between the Kin Foundation and Kik. Landsvik Ex. WW; Ex. XX.

Pursuant to the Services Agreement, Kik will invoice the Kin Foundation for any work that is

performed on behalf the Foundation, which is separate and distinct from Kik’s previous work on

elements of Kik Messenger or any other business specific to Kik.




                                               10
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 22 of 97



F.      Kik Had No Notice That Its Sales of Kin Would Violate U.S. Securities Laws, From
        SEC Guidance Or Otherwise.

        Cryptocurrencies have existed since Bitcoin was launched in 2009, and have been bought

and sold on secondary exchanges ever since. SEC20 at 1, 5. But in May 2017, at the time Kik

announced its plan to develop Kin, the SEC had still not released any affirmative guidance

regarding the application of securities laws to cryptocurrencies. Nor had any court concluded that

a cryptocurrency was an “investment contract” under Howey. The SEC has opted to forego the

formal rulemaking process which allows it to set forth clear standards or rules for what type of

conduct it regulates. In fact, SEC officials have indicated that this silence was intentional, to

prevent token sellers from creating a “road map to get around” its regulations. Landsvik Ex. LL

at 2.

        Finally, in July 2017, the SEC released the DAO Report. SEC88. Kik reviewed the DAO

Report, and found that the scheme described therein was wholly different from Kik’s planned sale

of Kin. In fact, the DAO Report stated “whether or not a particular transaction involves the offer

and sale of a security . . . will depend on the facts and circumstances[.]” Id. at 17 (emphasis

added). In the DAO, investors received DAO tokens in exchange for investing funds which were

pooled and used by the DAO to fund projects. Profits derived from those projects were to be

distributed to token holders on a pro rata basis to all of the DAO token holders. Moreover, there

were a number of statements from the creators of the DAO which compared the enterprise to

“buying shares in a company” and receiving “dividends.” Id. at 4. And importantly, there was no

actual or contemplated use for DAO Tokens, other than as a representation of relative ownership

interest in the DAO.

        As a result of these distinctions, the DAO Report encouraged Kik that its sale would not

fall within the SEC’s definition of an “investment contract.” In fact, in the days following the


                                               11
           Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 23 of 97



release of the DAO Report, Kik’s CEO Ted Livingston noted publicly, that it made “complete

sense” for the SEC to regulate tokens such as DAO tokens, because they functioned like a “classic

security.” See SEC 47B at 8:2–9:2. In an August 1, 2017 podcast interview, when asked about

the SEC’s recent statement that “some tokens can be qualified as securities,” Mr. Livingston

replied:

       I think the idea that tokens that are securities will get regulated like securities get –
       makes complete sense. You know, you look at the [DAO] tokens, which is what
       the guidance was on, and the [DAO] tokens were basically a fund of funds that
       were, you know, pooling funds to invest in other projects, and then paying back out
       dividends to the people who held those tokens. That is, like, a classic security.
       Like, that’s almost, like, the definition of a security. And so, for the SEC to come
       in and say, hey, you know, we looked at what the [DAO] did, and you know, guys,
       this is like a fund of funds. It’s obviously a security, and therefore should be
       regulated like a security, makes complete sense to us, and it’s fully expected. I
       think, like, when you look at the utility token side, there is no guidance given on
       that. And so, there are no rules in that space. It’s an emerging space. And so,
       we’re working with, you know, the top lawyers all over the world to make sure not
       just that we follow the rules, obviously we do that, but also we’re trying to
       anticipate where the rules will land, and provide us sort of the most thoughtful,
       buttoned up way to not only do a token distribution event, but also to build one of
       these decentralized networks.

Id. (emphasis added). In other words, the DAO Report actually encouraged Kik that its proposed

sale of Kin, which would not involve promises of profits, and would center on the widespread use

of Kin tokens, would not fall within the SEC’s definition of an investment contract.

G.     The SEC’s Guidance Released After the TDE Did Not Provide Additional Clarity.

       The SEC continued making statements after the TDE, but none have clarified its approach

to regulating cryptocurrencies. In December 2017, Chairman Jay Clayton confirmed that “there

are cryptocurrencies that do not appear to be securities.” Landsvik Ex. II at 3. And in the following

months, the SEC brought a number of isolated enforcement actions against cryptocurrency sellers

that allegedly engaged in securities fraud. Finally, in 2019, almost two years after the TDE, SEC

staff released a “Framework for ‘Investment Contract’ Analysis of Digital Assets” supposedly to


                                                  12
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 24 of 97



provide guidance about whether and when the sale of a cryptocurrency could constitute the sale of

an investment contract. Landsvik Ex. KK. Even so, the Framework contained a list of thirty-eight

factors or “characteristics” relevant to whether a digital asset was offered or sold as an investment

contract, but were “not intended to be exhaustive.” Id. at 6. Moreover, the Staff was clear that the

Framework was not even “a rule, regulation or statement of the Commission, and the Commission

has neither approved nor disapproved its content.” This Framework has been met with criticism,

even from the SEC’s own Commissioner, who commented that the Framework was only the “first

step” toward explaining how Howey would apply to digital assets, and that the SEC’s “Jackson

Pollock approach to splashing lots of factors on the canvas without any clear message leaves

something to be desired.” 6 Two months later, the SEC filed this suit against Kik. ECF No. 1.

                                       LEGAL STANDARD

       A party is only entitled to summary judgment where it can show that “there is no genuine

dispute as to any material fact and that [it] is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The SEC has the burden to prove the absence of any genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The “court must view the evidence in the

light most favorable to [Kik] and draw all reasonable inferences in [Kik’s] favor,” while reserving

“credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences

from the facts’” to be presented at trial. City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036,

1049 (9th Cir. 2014); Cifra v. Gen. Elec. Co., 252 F.3d 205, 216 (2d Cir.2001) (“[T]he district

court must resolve all ambiguities, and credit all factual inferences that could rationally be drawn,

in favor of the party opposing summary judgment.”).


6
 Ex. NN, Peirce, How We Howey (May 9, 2019); see also Ex. PP, Joseph H. Nesler, When it Comes to
Analyzing Utility Tokens, the SEC Staff’s “Framework for ‘Investment Contract’ Analysis of Digital
Assets” May Be the Emperor Without Clothes (Or, Sometimes an Orange Is Just an Orange), Crypto Law
Corner.

                                                  13
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 25 of 97



                                              ARGUMENT

        The SEC’s motion for summary judgment should be denied because it has not presented

facts demonstrating that either transaction (the Pre-sale or TDE) required registration with the

SEC. As discussed below, the circumstances of the TDE are inconsistent with the definition of an

investment contract under Howey. And the Pre-sale, which took place while Kik was still building

the necessary technology to launch Kin on the blockchain (and involved an entirely different set

of terms and expectations), was conducted pursuant to a valid exemption from registration. On

their face, these are two separate offerings, neither of which violated Section 5. To overcome the

deficiencies in its case, the SEC repeatedly takes the position that the two transactions were simply

a “single distribution.” By ascribing the offering materials, terms, and circumstances of the Pre-

sale to the TDE, the SEC presents a false impression that Kik offered TDE participants terms that

resembled a securities offering. Conversely, by grouping the 10,000 public participants (who did

not undergo the Pre-sale diligence process) together with the accredited Pre-sale participants, the

SEC argues that the Pre-sale did not comply with the requirements of Regulation D.

        The SEC cites no authority which supports its “single offering” theory. 7                   This not

surprising, as the SEC’s own regulations make clear that separate sales of securities can only be

treated as one when the sales qualify for treatment as an “integrated offering.” See 17 C.F.R. §

230.502(a) (noting that “the determination as to whether separate sales of securities are part of the

same offering (i.e., are considered integrated) depends on the particular facts and circumstances.”


7
  The SEC’s only purported support for this theory, SEC v. Cavanagh, 445 F.3d 105, 107–16 (2d Cir. 2006),
does not support the conclusion that these separate transactions were “one offering.” Cavanagh did not
address the question of whether two separate sales from the issuer were a single offering for the purpose of
a section 5 claim. Rather, the court assessed whether the re-sale of stock, which had previously been
registered with the SEC, needed to be registered again upon re-sale. Id. In fact, as the SEC conceded,
Cavanagh reiterates that registration of a security is “transaction-specific,” which dictates that the Pre-sale
and TDE transactions must be evaluated independently for purposes of Section 5. SEC Mot. at 51
(emphasis added).

                                                      14
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 26 of 97



(emphasis added)); SEC v. Mattera, 2013 WL 6485949, at *12 (S.D.N.Y. Dec. 9, 2013) (same). 8

As discussed in detail below, each of the five factors set forth by the SEC weighs against

integration: (1) the sales were not part of a “single plan of financing,” (2) they did not involve the

“issuance of the same class of securities,” (3) they were not conducted at the same time, (4) they

required different consideration, and (5) were not made for the “same general purpose.” See, infra,

Part II.C.   The SEC cannot sidestep these requirements by simply recasting its integration

arguments under a new name. Because the two offerings were discrete, and because the SEC fails

to prove they should be integrated, they must be evaluated separately for purposes of the SEC’s

Section 5 claim. See Marine Bank v. Weaver, 455 U.S. 551, 560 n.11(1982) (“Each transaction

must be analyzed and evaluated on the basis of the content of the instruments in question, the

purposes to be served, and the factual setting as a whole.”).

        When properly framed, the shortcomings of the SEC’s case become clear. On the one

hand, the SEC fails to establish that the TDE constituted an investment contract because it has not

(and cannot) set forth undisputed facts demonstrating: (1) a “common enterprise” between or

among Kik and TDE participants, or (2) that Kik led TDE participants to primarily expect profits

based on its essential managerial or entrepreneurial efforts. Failure to prove either of these prongs,

much less both of them, dooms the SEC’s motion and case. On the other hand, with respect to the

Pre-sale, as set forth below, that transaction complied with Regulation D and is therefore exempt




8
  The Court’s recent decision in Telegram is inapposite. The investment “scheme” in Telegram concerned
a single private pre-sale sale of 2.9 billion tokens to 157 sophisticated investors in two rounds, the stated
purpose and intention of which was to distribute those tokens to the public through a secondary market
upon launch of the blockchain. SEC v. Telegram Grp. Inc., 2020 WL 1430035, at *1 (S.D.N.Y. Mar. 24,
2020), appeal docketed, No. 20-1026 (2nd Cir. March 24, 2020). In granting the SEC’s motion for
preliminary injunction, the Court recognized that the pre-sale purchasers were statutory underwriters, and
therefore, the pre-sale rounds constituted a “disguised public distribution.” Id. at *19 (internal quotation
marks omitted). Telegram did not concern a separate post-launch sale of pursuant to a separate contract,
and Pre-sale participants did not receive their tokens before the TDE participants.

                                                     15
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 27 of 97



from registration.

       Finally, although the Court need not reach the issue, the SEC’s motion should also be

denied because the term “investment contract” is unconstitutionally vague “as applied” to Kik’s

TDE. The SEC’s Motion fails to establish that Kik was provided adequate notice to Kik that the

particular facts and circumstances of its sale of Kin would constitute an “investment contract.”

This factual dispute alone precludes summary judgment in the SEC’s favor.

I.     THE SEC CANNOT ESTABLISH THAT THE TDE CONSTITUTES AN
       “INVESTMENT CONTRACT.”

       To win its Motion, the SEC must put forth undisputed evidence of a “contract, transaction,

or scheme” which involves each of the following elements: (1) an investment of money (2) in a

common enterprise (3) with an expectation of profits based on the essential managerial efforts of

others. 328 U.S. at 298–99; Revak v. SEC Realty Corp., 18 F.3d 81, 87 (2d Cir. 1994). This

definition is intended to identify “unconventional instruments that have the essential properties of

a debt or equity security,” but would otherwise not fall within an enumerated category of securities.

Wals v. Fox Hills Dev. Corp., 24 F.3d 1016, 1018 (7th Cir. 1994); Kik Br. at 14. But the SEC’s

motion attempts to stretch this definition far beyond this intent and purpose.

       The Howey test is a transaction-specific, “objective inquiry into the character of the

instrument or transaction offered based on what the purchasers were ‘led to expect.’” Warfield v.

Alaniz, 569 F.3d 1015, 1021 (9th Cir. 2009) (emphasis added); Kik Br. at 15–16. The subjective

intent of the parties does not control, particularly where such expectations were based on

something other than the objective representations of the promoter. See Kik Br. at 15; e.g., SEC

v. Aqua-Sonic Prod. Corp., 524 F. Supp. 866, 876 (S.D.N.Y. 1981) (“The subjective intentions or

motivations of the investors are irrelevant.”). This objective focus is particularly critical where,

as here, the parties have identified different purchasers who held vastly different subjective

                                                 16
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 28 of 97



expectations for their use or sale of Kin, and where many of these expectations were not based on

anything in Kik’s offering materials. Teague v. Bakker, 1998 WL 168876, at *3 (4th Cir. Apr. 8,

1998) (“The subjective intention of a given purchaser cannot control whether something is a

‘security,’ else some might have purchased securities while others did not. The proper focuses of

the inquiry are on the transaction itself and the manner in which it is offered.”).

       As set forth below, given that the SEC’s assertions are contradicted by the terms of the sole

relevant TDE agreement (the Terms of Use) and Kik’s overall representations regarding the TDE,

the SEC cannot satisfy its burden that there is no genuine issue of material dispute that the TDE

constituted an “investment contract.” Accordingly, regarding the TDE, the SEC’s Motion must

be denied.

       A.      The SEC Cannot Demonstrate a Common Enterprise Between Kik and TDE
               Purchasers.

       The SEC’s Motion should be denied because, among other reasons, the SEC fails to

establish the existence of a “common enterprise,” an essential element of the Howey test. Revak,

18 F.3d at 87. The Second Circuit follows the majority test, horizontal commonality, which

requires the SEC establish that the transaction at issue ties “each individual investor’s fortunes to

the fortunes of the other investors by the pooling of assets, usually combined with the pro-rata

distribution of profits.” Id. (adopting horizontal commonality and citing approvingly to cases from

several other circuits holding to like effect). Although the Second Circuit has not addressed the

issue, other courts have indicated that common enterprise may also be established through “strict

vertical commonality,” which requires that “the fortunes of investors are tied to the fortunes of the

promoter.” Id. at 87–88 (citation omitted).




                                                 17
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 29 of 97



        In attempt to skirt the rigor of this requirement, the SEC first suggests that common

enterprise is not a “distinct element” of the Howey test. SEC Mot. at 21 n.11. 9 This argument is

baseless. “Judicial analyses of the question whether particular investment contracts are ‘securities’

within the statutory definition have repeatedly stressed the significance of finding a common

enterprise.” Milnarik v. M-S Commodities, Inc., 457 F.2d 274, 276 (7th Cir. 1972). Nor can the

SEC’s contention be squared with the Second Circuit’s decision in Revak, which held in no

uncertain terms that common enterprise is an essential requirement under Howey. 18 F.3d at 88

(holding transaction at issue “does not constitute a common enterprise within the meaning of

Howey” and therefore “cannot be considered the sale of securities for purposes of the federal

securities laws”). Indeed, courts in the Second Circuit have repeatedly rejected attempts to

minimize the common enterprise requirement in a manner consistent with the SEC’s purported

view. Id. at 88 (rejecting broad vertical approach to common enterprise as “inconsistent with

Howey” (citation omitted)); accord Mechigian v. Art Capital Corp., 612 F. Supp. 1421, 1426

(S.D.N.Y. 1985); (“Because, as a practical matter, the broad definition of ‘vertical commonality’




9
  Notwithstanding precedent to the contrary, the SEC has ignored the common enterprise requirement in
other recent matters. In re Matter of Munchee Inc., Exchange Act Release No. 10445, 2017 WL 6374434
(Dec. 11, 2017) (cited in SEC Mot. at 8) (administrative order in connection with settlement, applying
Howey to offering of digital assets without any reference to common enterprise). Given the limited
precedent related to digital assets, a few courts have relied on the SEC’s approach in Munchee on
preliminary motions to permit the case to proceed to discovery. E.g., Balestra v. ATBCOIN LLC, 380 F.
Supp. 3d 340, 357 (S.D.N.Y. 2019) (denying motion to dismiss, relying extensively on Munchee for
guidance to determine whether common enterprise was present); Telegram, 2020 WL 1430035, at *10
(granting preliminary injunction, citing Balestra to find common enterprise). The SEC now cites these
cases to suggest that it satisfied it burden to establish a common enterprise was present as a matter of law.
SEC Mot. at 8, 24. The Court should reject the SEC’s invitation to expand upon this misapplication of law.

                                                     18
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 30 of 97



renders the second element of the Howey test meaningless, I must reject it as untenable.”).10 Revak

remains binding precedent, and the SEC must establish the existence of a common enterprise

between and among Kik and Kin purchasers for the TDE to constitute an offering of securities. It

has failed to do so.

        The facts set forth by the SEC—even if they were undisputed—do not amount to a common

enterprise as a matter of law. And, there are a number of undisputed facts (many of which the

SEC’s Motion omits) which necessarily preclude a common enterprise. First, Kik owed Kin

purchasers no ongoing contractual obligations beyond delivering the Kin tokens themselves (see,

infra, Part I.A). Rather than address the Terms of Use, which expressly disclaims any ongoing

contractual obligations, the SEC’s Motion pretends they simply do not exist, and instead patches

together irrelevant statements from internal documents, interviews, and deposition transcripts. But

none of these amounts to a commitment to exert ongoing management efforts over the enterprise

as a whole. Second, purchasers had complete control over their Kin (see, infra, Part I.B), ensuring

that the fortunes of Kik and Kin purchasers were in no way contingent on or bound to one another.

Even where purchasers all own a common, fungible asset, there can be no common enterprise

where each individual is at liberty to sell the asset at any time and price of their choosing. Here,

there is no dispute that Kik had no control over when or how Kin purchasers sold their Kin,

meaning that purchasers could profit or lose independently of one another. Third, Kik did not

pool funds into a single account for the express benefit of Kin purchasers. TDE participants held


10
    The broad vertical commonality test collapses the second and third prongs of Howey by merely requiring
the success or failure of the investment be dependent on the promoter’s efforts or expertise. Revak, 18 F.3d
at 87. In recent matters, the SEC has described the broad vertical test as consistent with the dismissive view
it asserts here. Landsvik Ex. KK, SEC, Framework for ‘Investment Contract’ Analysis of Digital Assets
(Apr. 3, 2019) at n.10 (asserting the SEC’s view that common enterprise is not a distinct element (citing
SEC’s Suppl. Br. at 14 in SEC v. Edwards, 540 U.S. 389 (2004) (urging adoption of the broad vertical test
because it aligns with the SEC’s view that common enterprise “does not impose a distinct requirement for
an investment contract” (internal quotation marks omitted))).

                                                     19
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 31 of 97



no ongoing interest in the sale proceeds and were not entitled to a pro rata distribution of profits.

Finally, the SEC’s argument that a common enterprise exists because “all Kin are fungible or the

same,” and therefore all generally worth the same amount at any point in time, is without merit.

Common ownership of a fungible asset alone—particularly a simple currency—does not

sufficiently intertwine each purchaser’s fortunes so as to establish the common enterprise

requirement.

        These undisputed facts preclude the SEC from satisfying either the horizontal commonality

test (see, infra, Part I.C) or strict vertical commonality test (see, infra, Part I.D).

                1.      There Is No Common Enterprise Because Kik Did Not Owe TDE
                        Purchasers Ongoing Contractual Obligations.

        In arguing that a common enterprise exists, the SEC skips the “first step in analyzing

investment contracts” and ignores the governing and sole agreement between Kik and TDE

participants. 11 Albanese v. Fla. Nat’l Bank of Orlando, 823 F.2d 408, 410 (11th Cir. 1987) . This

deficiency, in and of itself, precludes the SEC from meeting its burden of establishing no disputed

issue of fact for purposes of summary judgment. Where, as here, the parties’ relationship is

governed by a written contract that is devoid of any contractual duty to perform ongoing

managerial services, there can be no common enterprise. See Kik Br. at 18–20; Hart v. Pulte

Homes of Michigan Corp., 735 F.2d 1001, 1003 (6th Cir. 1984); Davis v. Rio Rancho Estates, 401

F. Supp. 1045, 1049–50 (S.D.N.Y. 1975). In Woodward v. Terracor, for example, the Tenth

Circuit held that there was no “common enterprise” (and thus no investment contract) between

purchasers of undeveloped lots in a planned residential community because the defendant “was

under no contractual obligation to the plaintiffs other than to deliver title once purchase terms


11
   This oversight is puzzling, particularly since the SEC has previously cited the Terms to describe the
relationship between Kik and TDE purchasers. ECF No. 1 ¶ 27 (“When selling Kin to the general public,
Kik required investors to agree” to the Terms—specifically, the arbitration and choice of law provisions).

                                                   20
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 32 of 97



were met.” 574 F.2d 1023, 1025 (10th Cir. 1978) (emphasis added); accord De Luz Ranchos Inv.,

Ltd. v. Coldwell Banker & Co., 608 F.2d 1297, 1300–01 (9th Cir. 1979) (same, even though sale

was marketed as a passive investment).

        Here, Kik and TDE purchasers entered into the Terms of Use, which was the contractual

agreement governing the sale of Kin. 12 And like the written agreements in Woodward and Hart,

the Terms of Use limited Kik’s obligation solely to deliver Kin to TDE purchasers, not to undertake

additional management or other efforts. Not only do the Terms lack any affirmative undertaking

of duties to manage the purported “enterprise,” the Terms of Use make clear that TDE purchasers

received their Kin tokens “AS IS,” and “WITHOUT WARRANTIES OR CONDITIONS OF ANY

KIND, EITHER EXPRESS OR IMPLIED.” Welsh Ex. H at 10. 13 The patchwork of isolated

statements from interviews and internal documents cited by the SEC cannot supersede the express

terms of a written, integrated agreement. TDE purchasers also understood this agreement to mean

that Kik owed them no continuing obligations after delivering Kin. Landsvik Ex. Z ¶ 14; Ex. AA

¶ 17; Ex. BB ¶ 16, 17; SEC92 (Rousmaniere Dep Tr.) at 105:23–106:2 (“I likely agreed to these

terms whereby . . . Kik Interactive would have no obligations, no specific obligations to me as an

owner of this thing I was buying from them.”). The Terms of Use encompassed the entirety of the

agreement between Kik and TDE purchasers, and in fact, included a merger clause to that effect.

Kik Br. at 20–21; Alunni v. Devel. Res. Grp., LLC, 445 F. App’x 288, 298 (11th Cir. 2011);

Demarco v. LaPay, 2009 WL 3855704, at *9 (D. Utah Nov. 17, 2009) (marketing materials do not


12
   No TDE purchasers have disputed that they were subject to this agreement, and some affirmatively agreed
they were subject to it. See Landsvik Ex. Z ¶ 13; Ex. AA ¶ 15; Ex. BB ¶ 17; SEC92 at 105:2-5; SEC50 at
189:6-19. Nor were any TDE purchasers aware of any other agreement governing their purchase of Kin.
See, e.g., SEC92 at 108:13-22.
13
   In Telegram, the court declined to accord certain representations and disclaimers “controlling weight”
because, inter alia, the disclaimers were not published until after the SEC initiated the action and were
equivocal. 2020 WL 1430035, at *20. Here, however, TDE purchasers acknowledged and accepted the
unequivocal disclaimers prior to the sale and some 21 months before the SEC’s action.

                                                   21
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 33 of 97



establish an investment contract where written agreement contains merger clause). The SEC has

presented no evidence that this contract is not binding, which alone dictates that there was no

common enterprise between Kik and TDE participants.

       Even setting aside the Terms of Use, the SEC identifies no instance where Kik obligated

itself to do anything to further the enterprise. General assurances in marketing materials of Kik’s

intent to encourage adoption—something that anyone could have done—do not create a common

enterprise. Rodriguez v. Banco Cent. Corp., 990 F.2d 7, 11 (1st Cir. 1993) (seller’s “strong and

repeated suggestions” that surrounding land would develop did not create investment contract as

there was no contractual obligation to do so); Happy Inv. Grp. v. Lakeworld Props., Inc., 396 F.

Supp. 175, 181 (N.D. Cal. 1975) (no investment contract “when there are promises of the general

nature made by defendants in their literature and handouts, but no actual commitments to perform

specific services”); Davis, 401 F. Supp. at 1050 (statements in promotional materials referencing

the community that would be developed after the sale did not establish common enterprise among

purchasers of condominiums). Similarly, statements that Kik would integrate Kin in its own

application, as part of its own business model, are not obligations owed to purchasers that benefit

the “enterprise.” Woodward, 574 F.2d at 1025.

       And, although subjective expectations do not control, TDE purchasers understood at the

time of the sale that Kik had no obligations to them other than creating the self-executing smart

contract which would deliver Kin. For example, one TDE purchaser said “I recall believing that

Kik’s only obligation to me was to deliver the Kin tokens that I had purchased…I do not recall

believing that Kik owed me any ongoing contractual obligations.” Landsvik Ex. BB (Ramsey

Decl.) ¶ 1614; see also Ex. Z ¶ 14 (same); Ex. AA ¶ 17 (Hendriks Decl.) (same). Thus, because


14
  Mr. Ramsey, a witness identified on the SEC’s initial disclosures, provided two declarations to Kik’s
counsel. See Landsvik Ex. BB; BB-2. Mr. Ramsey first provided Kik with a declaration reflecting his

                                                  22
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 34 of 97



the SEC fails to cite any specific commitments to perform ongoing managerial services, the SEC

fails to establish a common enterprise.

                 2.      TDE Purchasers Retained Full Control Over Their Use or Sale of Kin,
                         Which Precludes the Existence of a Common Enterprise.

        Further, the SEC fails to satisfy its burden under either horizontal commonality or strict

vertical commonality because Kin purchasers obtained complete control over their Kin tokens

upon receipt. Kik Br. at 21–23; e.g., Marini v. Adamo, 812 F. Supp. 2d 243, 256–58 (E.D.N.Y.

2011) (no common enterprise where purchasers had full control over the purchase of rare coins).

The absence of control is particularly outcome-determinative in cases where the purported “profit”

generated by the enterprise, if any, derives from the resale of an asset. In Lavery v. Kearns, for

example, no common enterprise existed among purchasers of condominiums, despite evidence

indicating that the seller repeatedly discussed future plans to develop the neighborhood (thus

increasing the price of the units), because purchasers received full control over their units upon

purchase. 792 F. Supp. 847, 859–60 (D. Me. 1992); Revak, 18 F.3d at 88 (citing favorably to

Lavery and reaching same result). The court noted that the “thrust of the investment” was the

“appreciation of the value of the property,” and, because purchasers had control to “choose to

sell” their units and could “set whatever price they wished,” the individual purchasers each

determined whether they profited or not—not the sellers or promoters. Lavery, 792 F. Supp. at

860 (emphasis added) (internal quotation marks omitted). This was true even though all of the


statements on January 23, 2020, which he reviewed, edited, and signed under pains and penalties of
perjury. Four days after sharing this declaration with counsel for the SEC, Mr. Ramsey emailed Kik’s
counsel, copying the SEC’s counsel, claiming he had been “informed that this document is quite a bit more
serious” and wished to make some additions to his declaration. Landsvik Ex. BB-1. Mr. Ramsey did not
recant the substance of his initial declaration, he merely added his impressions after having only recently
run a “google search of articles about Kik and Kin . . . and read all the ones that come up on the first results
page.” Id. Mr. Ramsey had no recollection of reviewing any of these articles prior to the TDE, and Mr.
Ramsey’s initial declaration accurately reflected his recollections of what he believed at the time of his
purchase. Id.; see also Landsvik Ex. BB. Mr. Ramsey’s impressions deriving from articles which he first
reviewed in January 2020, after having spoken with counsel for the SEC, should be afforded no weight.

                                                      23
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 35 of 97



condominiums would jointly appreciate in value as the neighboring community was improved. Id.

Because each purchaser retained control over their unit, the court concluded that the “transaction

was not one in which the purchasers were invited to or did provide funds that went for a common

development. They purchased their own units to rent for a fixed return or to resell.” Id.;

(emphasis added); accord Marini, 812 F. Supp. 2d at 257–58 (fortunes of the parties “clearly not

directly linked” because coin purchaser “was free to direct the sale of his coins separate and apart

from [defendant’s] decision to sell his coins”).

        Here, as in Lavery and Marini, the thrust of the SEC’s purported “enterprise” is the prospect

“that investors would be able to easily resell Kin at a profit.” SEC Mot. at 27. But, as in Marini

and Lavery, TDE purchasers individually could choose when, and at what price, they would sell

their Kin. It is undisputed that Kik imposed no restrictions or controls on when or how TDE

purchasers used (or sold) their Kin. See ECF No. 1 at ¶ 88; see also SEC92 at 96:24–97:3

(testifying that Kik did not “impose any limitations on when [he] could sell [his] Kin”). The Terms

of Use agreement—again, the only contract governing the sale of Kin—contained no restriction

on purchasers’ use, transfer, or sale of Kin tokens. And because Kin was launched on the

blockchain, “Kik did not (and still does not) have the ability to transfer, freeze, or otherwise control

the tokens” after they were launched. Kik 56.1 ¶ 50; Welsh Ex. A at ¶¶ 80, 91.

        Even TDE participants recognized the import of this control, testifying that, as in Lavery,

their fortunes did not rise and fall together:

    x   “[W]hat I'm asking is if somebody sold on one day when the price was at a certain level
        and a different person sold on a different day when the price was say higher or much lower,
        is it possible that one person could profit and one person could lose based on their sales
        of Kin? . . . THE WITNESS: Yes. BY MS. BAILEY: So in your view would that mean
        that the fortunes of those two people were not necessarily aligned? . . . THE WITNESS:
        Yes.” SEC92 at 101:8-22 (Rousmaniere Dep. Tr.).




                                                   24
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 36 of 97



   x   “Q. This means that owners of particular tokens can sell those tokens at different prices;
       right? A. Yes. Q. So for example, one purchaser can sell a token for more than they
       purchased and another can sell for less than they purchased; correct? A. Yes. Q. Which
       means that the fortunes of these two purchases would not rise and fall together; right? . . .
       THE WITNESS: I’m not sure. BY MR. DE JARNETTE: Q. If one purchaser made
       money and one purchaser lost money would you say that their fortunes were different? .
       . . THE WITNESS: Yes.” SEC50 at 115:15–116:11 (Wang Dep. Tr.).

Each Kin purchaser was in complete control over whether, and when, they would sell their Kin,

and therefore in control of whether they would profit or not. Lavery, 792 F. Supp. at 859–60. This

means that, even if Kik did have influence over the price of Kin, and even if all Kin owners would,

in a theoretical sense, benefit if Kin increased in value, there can be no common enterprise as a

matter of law.

                 3.    The SEC Fails to Establish “Horizontal Commonality.”

       The horizontal commonality test, the only approach to common enterprise that has been

expressly adopted by the Second Circuit, requires the “‘sharing of pooling of funds’” in such a

way that “the fortunes of each investor depend upon the profitability of the enterprise as a whole.”

Revak, 18 F.3d at 87 (citing Hart v. Pulte Homes of Michigan Corp., 735 F.2d 1001, 1004 (6th

Cir.1984)); accord SEC v. Lauer, 52 F.3d 667, 670 (7th Cir. 1995) (horizontal commonality exists

only where “each investor’s interest is pooled with that of the other investors, so that each has an

undivided share in a pool of assets rather than an individual asset”). Put another way, horizontal

commonality exists where a purchaser pools funds into “one big pot” and promises “that each

investor would share proportionately in the profits from the common fund.” Commonwealth Bank

& Tr. Co. v. Spectrum Leasing Corp., 719 F. Supp. 346, 350 (M.D. Pa. 1989) (internal quotation

marks and citation omitted).

       Here, the SEC does not claim that purchasers received a pro rata distribution of profits, a

characteristic the SEC’s own cases describe as essential under horizontal commonality. SEC v.

Infinity Grp. Co., 212 F.3d 180, 188 (3d Cir. 2000) (cited in SEC Mot. at 24) (horizontal

                                                25
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 37 of 97



commonality requires “a pooling of investors’ contributions and distribution of profits and losses

on a pro-rata basis”). Instead, the SEC argues that horizontal commonality exists because: (1) the

proceeds from the TDE and the Pre-sale were “pooled,” and (2) that all Kin purchasers commonly

owned Kin, which is fungible, and therefore uniformly benefitted from any increase in value.

Neither argument has merit.

                        a.       The Proceeds from the TDE and the Pre-sale Were Not
                                 “Pooled” For Purposes of Howey.

        The SEC claims that horizontal commonality is satisfied because “the fortunes of all Kin

investors were tied together by Kik’s pooling of the funds that the investors paid Kik.” SEC Mot.

at 23. However, the SEC’s primary evidence of “pooling” is that the proceeds, once received,

went into Kik’s bank account. SEC 56.1 ¶¶ 296–298. However, “pooling” means more than

merely commingling funds in a single account; 15 rather it requires “the inter-dependency of the

investors that transforms the transaction substantively into a pooled investment.” SEC v. Life

Partners, Inc., 87 F.3d 536, 544 (D.C. Cir. 1996); accord Copeland v. Hill, 680 F. Supp. 466, 468

(D. Mass. 1988) (no horizontal commonality because the fortunes of each rare coin purchaser were

not “intertwined with the success of the pool”). Horizontal commonality specifically requires “a

sharing or pooling of funds . . . for a common purpose.” In re J.P. Jeanneret Assocs., Inc., 769

F. Supp. 2d 340, 359 (S.D.N.Y. 2011).

        The SEC cites no evidence supporting the notion that TDE purchasers’ fortunes depended

upon the pooling of their funds for some common purpose that directly resulted in profits for Kin

holders. 16 When Kin were distributed to TDE purchasers, the fundamental utility of Kin and the


15
   This should be obvious. Otherwise, for example, any retail store might be said to be “pooling” funds
simply by depositing proceeds of sales of consumer items into a common bank account to fund its business.
16
   Continuing its effort to manufacture a “single offering,” the SEC also now incorrectly claims that funds
from both the TDE and Pre-sale were “pooled” in a single bank account. But the SEC concedes that this
was not true: the Ether Kik received in the TDE was originally “housed” in its digital wallet, and as it was

                                                    26
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 38 of 97



Kin economy already existed, so the funds from the TDE were not pooled for purposes of building

and launching Kin. See, supra, at 8–9; Landsvik Ex. Z ¶¶ 20–25; Ex. AA ¶¶ 21–24, 31 (“In my

view, the TDE marked the end of Kik building the necessary elements of the Kin ecosystem, and

from that point on, it was open for developers and third parties to start using Kin within it.”).

        In fact, the SEC concedes that the proceeds from the TDE, unlike the Pre-sale, were merely

lumped into Kik’s general “budgeting process,” and used as “working capital to fund Kik’s

business operations.” SEC Mot. at 23. To be clear, after the TDE, Kik’s “business operations”

comprised of running and operating Kik Messenger—an enterprise in which Kin holders had

absolutely no stake. See SEC92, 110:11-13 (“So when you bought Kin, did you receive any

ownership interest in Kik Interactive? A. Not to -- no.”); id. at 111:8-12 (“Q. If Kik makes any

revenue by selling services in exchange for Kin tokens, do you receive a distribution from Kik in

share in those profits? . . . [A]: No.”). The SEC also concedes that Kik’s Whitepaper told

purchasers that the proceeds from the TDE would be “used to execute on the roadmap of additional

feature development planned for the Kin integration into Kik” and cites a quote from a public

speaking engagement where Livingston explained that Kik would use the funds to “build out all

these cases inside of Kik.” SEC Mot. at 23. But Kik’s use of funds to improve its own application,

in its capacity as one of many participants in the economy, is far too tangential of a connection to

the success or failure of the enterprise to constitute “pooling.” 17 At most, these efforts would




gradually sold for U.S. dollars, held in a California bank account. SEC 56.1 ¶ 294. The U.S. dollars
received in the Pre-sale were deposited in a different account with a different bank, in a different country.
Id. ¶ 295. The funds were never placed together into a single account. Even if merely placing funds in a
single account were enough, this is simply untrue.
17
   Extending Howey this far risks absurd results. To use an hypothetical provided by Commissioner Peirce,
if a purchaser buys sneakers, and the sneaker company uses revenue from its sneaker sales to hire famous
athletes to promote its brand—this does not create a common enterprise among any holders of the
company’s sneakers. This is true even though the company’s use of funds had a tangential effect of this
driving up the value of the purchasers’ sneakers. See Landsvik Ex. OO.

                                                     27
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 39 of 97



demonstrate for others the desirability of joining the economy—but this is far short of what Howey

demands. The SEC attempts to paper over this glaring deficiency by, again, conflating the Pre-sale

with the TDE, and citing language from the Pre-sale documents—documents which were prepared

solely for sophisticated investors who did rely on Kik to use their money to build and launch Kin

tokens. SEC Mot. at 23. TDE purchasers were in no similar position, and thus this evidence is

irrelevant and misleading. Thus, the SEC has not presented sufficient evidence that TDE funds

were “pooled” for purposes of horizontal commonality.

                        b.      Common Ownership of a Fungible Asset Alone Does Not Create
                                a Common Enterprise.

        The SEC’s second faulty assertion with respect to horizontal commonality is that, “because

all Kin are fungible or the same, the value of any one holder’s Kin is proportionate to the number

of Kin held,” and that this “undisputed fact establishes horizontal commonality under the

applicable case law.” SEC Mot. at 24. Yet the authorities cited by the SEC offer no support for

its expansive interpretation of common enterprise. The SEC primarily relies on cases decided at

the motion to dismiss stage, 18 which collectively stand for the unremarkable position that common

enterprise is sufficiently pled where purchasers receive an asset that represents a proportionate

interest in an enterprise in which their funds were pooled and each purchaser’s fortunes were tied

to the profitability of the enterprise as a whole. SEC Mot. at 24. In each case, purchasers were

promised either (a) a pro rata distribution of profits or (b) that the promoter would use the pooled

funds for a specific purpose for the benefit of each investor, for example, building the token itself.

See, e.g., SEC v. SG Ltd., 265 F.3d 42, 50–52 (1st Cir. 2001) (defendant “unambiguously

represented” in its offering materials for an alleged Ponzi scheme “that participants’ funds were


18
   Since Howey analysis “is a fact-intensive inquiry” that is typically “not to be decided on a motion to
dismiss,” Rocky Aspen Mgmt 204 LLC v. Hanford Holdings LLC, 230 F. Supp. 3d 159, 164, 167 (S.D.N.Y.
2017) (cited in SEC Mot at 24), the precedential value of the SEC’s cases are of little import.

                                                   28
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 40 of 97



pooled in a single account” in order “to settle participants’ on-line transactions,” pay “referral fees

to existing participants,” and fund the “10% guaranteed return” for certain virtual shares)

(emphasis added); Balestra v. ATBCOIN LLC, 380 F. Supp. 3d 340, 353 (S.D.N.Y. 2019) (denying

motion to dismiss, finding that complaint sufficiently alleged funds “were pooled together” in

order to “create and launch” the blockchain and subsequently distribute tokens); United States v.

Zaslavskiy, 2018 WL 4346339, at *4, *6, *9 (E.D.N.Y. Sept. 11, 2018) (same, where funds pooled

to purchase diamonds and real estate and the profits of these investments were to be distributed to

investors on a pro rata basis). In each case, as alleged, the asset at issue represented either a right

to distribution of profits or a concrete interest in the ongoing use of pooled funds.

       Further, the SEC’s only common enterprise cases decided after the motion to dismiss stage

support Kik, not the SEC. Both Howey and Infinity Group involved the pooling of assets and a

pro rata distribution of profits. Howey, 328 U.S. at 296 (management company maintained each

investor’s land as a single orange grove: it picked all of the fruit, pooled the oranges together for

market, and the individual land owners received an allocation of net profits based upon the

quantities of fruit picked); Infinity Grp., 212 F.3d at 187–89 (offering materials promised to “pool

participant contributions” in a trust “to create highly-leveraged investment power that would yield

high rates of return” for investors through “guaranteed dividends”). And unlike the Terms of Use

here, the contracts at issue in Howey and Infinity Group provided the defendant company complete

control over the investment scheme. Infinity Grp., 212 F.3d at 189 (noting, under the terms of the

contract, the defendant “‘retained exclusive control’” over the investment decisions related to the

pooled funds (emphasis added)); Howey, 328 U.S. at 296 (management company had “full

discretion and authority over the cultivation of the groves and the harvest and marketing of the

crops” (emphasis added)). These cases underscore the significance of control and a pro rata



                                                  29
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 41 of 97



distribution in profits under horizontal commonality, neither of which is present here.

               4.      There Is No Strict Vertical Commonality Between Kik and TDE
                       Purchasers.

       Because the Second Circuit has not expressly adopted strict vertical commonality, the

discussion above should dispose of the SEC’s “common enterprise” argument. But even if this

Court were to apply this alternative test, the SEC’s claim still fails because neither Kik’s profits

nor those of Kin purchasers were contingent upon the other. Kik Br. at 26–27. Vertical

Commonality requires “the fortunes of plaintiff and defendants are linked so that they rise and fall

together.” Jordan (Bermuda) Inv. Co., Ltd. v. Hunter Green Invs. Ltd., 205 F. Supp. 2d 243, 249

(S.D.N.Y. 2002) (internal quotation marks and citation omitted). The SEC’s sole argument that

strict vertical commonality existed is that Kik owned a “large stake in Kin”—rehashing its same

argument that common ownership of a fungible asset is sufficient. See SEC Mot. at 24 (“Kik

stated in the white paper that it would receive three trillion Kin, amounting to 30 percent of all Kin

created.”). But as with horizontal commonality, this argument again fails.

       First, courts have rejected application of vertical commonality even where the seller and

buyers all own the same, fungible asset. Marini, 812 F. Supp. 2d at 257–58 (rejecting argument

that “ownership of the same types of coins necessarily links their fortunes together for purposes of

the strict vertical commonality analysis.”); Noa v. Key Futures, Inc., 638 F.2d 77, 79–80 (9th Cir.

1980) (no common enterprise despite common ownership of silver); Svets v. Osborne Precious

Metals Co., 1992 WL 281413, at *1 (N.D. Cal. June 8, 1992) (same, for precious metals). Thus,

Kik’s receipt of “three trillion Kin” is insufficient to establish a common enterprise. Indeed, the

SEC has not cited a single case where the mere ownership of common assets, by itself, gave rise

to a common enterprise. See, supra, at 27–29.




                                                 30
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 42 of 97



       Second, Kik and Kin purchasers each retained full ownership and control of their Kin,

meaning that Kik’s profit was in no way contingent on the profits of Kin purchasers. See Kik Br.

at 25–27 (explaining that, to satisfy vertical commonality, the promoter’s profits must be

contingent on the profits of the investors); see also Marini, 812 F. Supp. 2d at 257–58 (“[B]ecause

plaintiff was free to direct the sale of his coins separate and apart from [defendant’s] decision to

sell his coins, the fortunes of [plaintiff and defendant] clearly were not directly linked.”);

Copeland, 680 F. Supp. at 468–69 (no vertical commonality because rare coin transaction “was

more akin to a contract for the sale of goods” and “[t]he primary risks and rewards—appreciation

or depreciation in market value—rested on the plaintiffs”). And in fact, Kik’s own decisions to

sell Ether over time yielded $9.8 million in profits—none of which was contingent on, or shared

with, TDE purchasers. SEC Mot. at 15 n.6.

       The SEC bears the burden of establishing existence of a common enterprise between and

among Kik and Kin purchasers for the TDE to constitute an offering of securities. It has failed to

do so. The Motion should be denied.

       B.      The SEC Does Not Meet Its Burden to Show That TDE Purchasers Were
               Primarily “Led to Expect Profits” From Their Purchase of Kin.

       Even setting aside the SEC’s inability to prove a “common enterprise” between Kik and

TDE purchasers, the Court should deny the SEC’s motion in any event because the SEC has failed

to show that Kin purchasers were primarily “led to expect profits” from their purchase of Kin.

Howey, 328 U.S. at 298–99. The SEC concedes that evaluating this element requires an objective

inquiry, focused “on what the purchasers were offered or promised,” as opposed to subjective

expectations or external forces in the market. SEC Mot. at 30 (citing Warfield). Critically, the

focus of this inquiry must be on the “overall emphasis in the promotional materials,” not on stray

references plucked from their context. Rice v. Branigar Org., Inc., 922 F.2d 788, 791 (11th Cir.


                                                31
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 43 of 97



1991) (holding that sale of housing-development lots and membership interests were not securities

despite reference to “buying the property as an investment” because the “overall emphasis in the

promotional material” was on use of the property). Moreover, where an asset is sold primarily for

consumptive use—for example, use as a medium of exchange—it is well-established that there

can be no expectation of profits under Howey. United Housing Found., Inc. v. Forman, 421 U.S.

837, 852–53 (1975); Aldrich, 627 F.2d at 1040 (finding that lots were “clearly” not securities

because “the purchasers were induced to obtain them primarily for residential purposes”).

                 1.      Kik Marketed Kin as a Digital Currency For Consumptive Use, Not an
                         Investment Opportunity.

        First, the overwhelming emphasis of Kik’s promotional material for the TDE was on Kin’s

use as a medium of exchange for digital services, not an investment opportunity. See Kik Br. at

8–10 (summarizing Kik’s promotion of Kin as a medium of exchange). Kik’s White Paper

explained that Kin would be used in “everyday digital services such as chat, social media, and

payments.” Welsh Ex. K at KIK000008. “Users [would] be able to earn Kin by providing value

to other members of the Kik digital community through curation, content creation, and

commerce . . . and [would] be able to spend Kin on products, services, and other valuable assets.”

Id. at 5–6. Mr. Livingston also solicited developers, understanding that their participation was just

as critical: “all developers out there who are competing in a world increasingly controlled by

giants, we invite you to check out Kin.” Welsh Ex. N; Landsvik Ex. FF. 19

        Tellingly, the public—including journalists and TDE purchasers—were well aware that



19
   The SEC notably cites statistics regarding “4,003 executed and planned ICOs” between January 2017
until May 2018 for the proposition that such sales typically result in an appreciation in price after the tokens
were listed on secondary exchanges. SEC Mot. at 28. It is wholly improper to cite facts relating to other
sales of cryptocurrency, none of which relate to Kin or its offering materials, to suggest that Kik somehow
led purchasers to expect a profit. The undisputed facts show that Kik did not cite any such statistics or
suggest that Kin would have a similar appreciation in value.

                                                      32
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 44 of 97



Kik marketed Kin as a medium of exchange within a new digital economy, not an investment

opportunity. See, e.g., SEC92 at 56:21–57:3 (“Was Kin marketed as a currency to be used

consumptively for digital services? . . . I mean, yes.”); Landsvik Ex. FF at 2 (article from third

party reiterating that Kin could be used as a medium of exchange, for example “to buy games, live

video streams and other digital products.”). For example, TDE purchasers have stated that:

   x    “[I]t was my understanding that Kin was a digital currency to be integrated into Kik, with
       its 300 million registered users, and be used as a medium of exchange to purchase digital
       goods and services within digital applications, including digital stickers and similar
       products.” Landsvik Ex. BB-2 ¶ 11 (Ramsey Decl.).

   x   “Q: And you understood that Kik's vision that it was marketing prior to the TDE was this
       ecosystem. where Kin would be able to use for goods and services within digital
       applications; right? . . . A:· Yes . . . Q: So the idea was that Kin would be used in many
       digital applications aside from Kik; correct? A: Correct . . . Q: Which means that
       objectively speaking in reviewing the marketing materials that you reviewed, Kik marketed
       Kin as a utility; correct? A:· Yes.” SEC50 (Wang Tr.) at 136:24–137:4, 137:11-16,
       145:14-16.

   x   “Q: Was Kin marketed as a currency to be used consumptively for digital services? A: I
       mean -- I mean yes, I guess so because there would be users in their application and
       maybe other people would write applications that would use it and then you would be
       able to buy things . . . Q: So you say you would doubt that Kik would·make a statement
       that people could expect to profit from purchasing Kin? A: Correct.” SEC92
       (Rousmaniere) at 56:21–57:6, 95:23–96:2.

This testimony establishes that Kik’s overwhelming emphasis was on Kik’s functionality as a

medium of exchange, rather than an opportunity to profit. This is fundamentally at odds with

Howey, and thus the SEC’s claim must fail.

                      a.      The SEC’s Out-of-Context Soundbites Misrepresent the
                              “Emphasis” of Kik’s Promotional Materials.

       The SEC does not dispute that Kik’s marketing and promotional material touted Kin as a

medium of exchange to be used within digital applications. Instead, the SEC claims that Kik “in

many public venues promised that investors ‘could make a lot of money’ from Kin,” and cites

less than ten stray soundbites where Kik or Mr. Livingston referenced the words “money,” “value.”


                                               33
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 45 of 97



or venture capital fundraising. 20 Mot. at 26. However, stray references to these terms cannot

possibly sustain the SEC’s motion. SEC Commissioner Peirce’s commentary on this point is

particularly illuminating:

        There are circumstances in which the security label fits, but, in other cases,
        promises made about tokens increasing in value are nothing more than
        expressions of the hope that a network will succeed and be used by lots of people.
        I would argue that the analysis should focus on the objective nature of the thing
        offered to the purchasers. If the token seller is simply discussing the potential for
        an increase in the value of a token in the same manner that a seller of any number
        of other consumer products might appeal to purchasers’ desire to buy a product of
        lasting or even increasing value, it there an investment contract?

        Accordingly, Howey requires more than mere references to the “prospect of capital

appreciation,” see Revak, 18 F.3d at 84 (emphasis added), or the “‘potential for excellent

appreciation.’” See Hart, 735 F.2d at 1003 (emphasis added); see also Alunni, 445 F. App’x at 292

(no investment contract in purchase of condominiums despite promotional materials stating that

purchasers would receive immediate income and did not have to manage their units). Rather, to

establish this element, the SEC must prove that the predominant message underlying the contract

and offering materials, as a whole, primarily emphasized a passive interment in an ongoing

venture, rather than a consumptive use. Even taken at face value, the stray statements identified

by the SEC are insufficient to meet its burden.

        Even worse than its reliance on such stray statements, the SEC affirmatively misrepresents

the content of the statements it cites. For example, Mr. Livingston’s statement that Kin would

allow participants to “make a ton of money” had nothing to do with a passive investment, but



20
  The SEC further asserts that the fact that Kik allocated some Kin to itself supports purchasers’ expectation
of profits because Kik had a desire to increase the value of the tokens (id. at 31). Merely because Kik had
an incentive to contribute to the economy—like any other Kin holder—does not mean that purchasers
expected to profit from Kik’s efforts. This is particularly so where Kik emphasized repeatedly to the public
that it was important that Kik be only a “participant,” not a landlord in the economy, and that the economy
could succeed only if a wide base of people used Kin as intended. See Kik 56.1 ¶¶ 18-19.

                                                     34
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 46 of 97



rather espoused the potential benefits of a new economy where consumers and developers were

compensated for their contributions. For example, Mr. Livingston explained that, today, “if you

host a great group chat, today you do that for free. You know, we do everything as consumers for

free and we never get paid.” But with Kin, users and developers would be compensated, and

possibly make money, from activities such as “host[ing] a great group chat,” “creat[ing] a great

song,” or creating “a great level” for a game. SEC48-B at 10:10–11:3. Further, the vast majority

of Mr. Livingston’s statements the SEC cites, including those relating to the “dot.com” era, refer

to cryptocurrencies generally, not Kin, and never referred to profits to be gained from TDE

purchasers. For example, Mr. Livingston’s reference to the “dot com era” was merely to illustrate

the adoption of new technologies, such as e-commerce.                Like the dot.com era, many

cryptocurrencies would fail, but a few projects would be widely adopted, just like “Amazon and

Google” during the “dot.com” era. SEC8 at 429:17-18. These references were important because

Kik’s vision for Kin was a departure from other cryptocurrencies—unlike many other tokens, Kik

believed that Kin could be the first widely adopted token by consumers and developers to be used

within digital applications. Kik 56.1 ¶ 8. And finally, the SEC mischaracterizes Mr. Livingston’s

reference to “VC investing.” In reality, Mr. Livingston was responding to a question from the

interviewer about how “the ICO process” differed from a “traditional funding process,” and Mr.

Livingston responded that the “really interesting thing about crypto is it's just sort of fundamentally

new and fundamentally more powerful.” And in the same interview, Mr. Livingston spoke at

length about how Kin could allow users to “provide value to each other,” for example for “creating

and consuming music on a music platform” or “hosting and joining clans in a game.” SEC 47-B

at 6:6-11. These statements, which the SEC cites in a vacuum, do not reflect the overall emphasis

of Kik’s marketing of Kin.



                                                  35
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 47 of 97



                       b.      The SEC Presents No Evidence That Any Purchaser Relied on
                               Any Specific Statement Cited in Its Motion.

       The SEC’s focus on these scattered soundbites is all the more inappropriate because the

SEC’s motion is devoid of any evidence that TDE purchasers reviewed, let alone relied on them.

The Howey analysis is properly focused on only documents and representations that form the

“basis of the sale.” Aldrich v. McCulloch Props., Inc., 627 F.2d 1036, 1039 (10th Cir. 1980).

Courts will discard statements or documents absent evidence that the purchasers “were induced to

buy” the asset based on them. Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1131–32 (9th Cir. 2013)

(affirming dismissal of investment contract claim where there were no allegations that purchasers

“were induced to buy” based on statements they did not receive until after the transaction).

Therefore, statements or documents from the promoter that are not reviewed or relied on “are

irrelevant in assessing whether a security was ‘presented’ to the [purchasers] at [the] time [of the

sale].” Id. The SEC’s own case, Blockvest, is instructive. SEC v. Blockvest, LLC, 2018 WL

6181408 (S.D. Cal. Nov. 27, 2018). There, the court denied the SEC’s request for a preliminary

injunction because “its argument presume[d], without evidentiary support” that the purported

investors had actually reviewed or relied on the materials the SEC cited in support of its Howey

claim. Id. at *6. The Court reasoned that the parties “provide starkly different facts as to what the

32 test investors relied on, in terms of promotional materials, information, economic inducements

or oral representations at the seminars, before they purchased the test BLV tokens,” and the Court

was therefore unable to find that the sale of tokens was an investment contract under Howey. Id.

at *6–7 (emphasis added). The Court’s later ruling on the SEC’s motion for reconsideration again

held that the SEC failed to show that purchasers actually relied on the materials it was citing to

support its Howey analysis, and thus denies the SEC’s motion for reconsideration as to its alleged

Section 5 violation and other claims. SEC v. Blockvest, LLC, 2019 WL 625163, at *6 (S.D. Cal.


                                                 36
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 48 of 97



Feb. 14, 2019). 21

        Here, the SEC offers no evidence that any TDE purchaser heard or relied on Mr.

Livingston’s statements about “money,” the dot.com era, or VC investing—all of which were

made at conferences, interviews, or speeches, and not distributed en masse to prospective TDE

purchasers. In fact, the SEC has presented no evidence that even a single TDE purchaser, let

alone a majority of them, heard statements from, for example, the “NYC Ethereum event,” the

June 2017 conference in China, the San Francisco Bitcoin Meetup, or the August 14, 2017

conference in Canada, despite heavily quoting them in its motion. SEC Mot. at 26–27. But there

is evidence to the contrary. For example, one TDE purchaser has stated, “I do not recall reviewing

any specific materials published by Kik prior to purchasing Kin in the TDE.” Ex. BB, ¶ 6. And a

number of others testified that they do not believe that they watched, let alone relied on, any videos

involving Kik or Kik’s CEO prior to purchasing Kin. SEC74 at 94:14-16 (Neil Tr.) (testifying that

he did not recall watching any videos from Kik or Mr. Livingston before purchasing Kin);

Landsvik Ex. BB ¶ 6 (Ramsey Decl.) (same); SEC92 at 59:24–61:4 (Rousmaniere Tr.) (testifying

that he did not watch any videos or listen to podcasts regarding Kin prior to the TDE). For this

reason, the Court should discard the SEC’s cherry-picked statements, which do not have any

connection to any Kin purchaser, their expectations, or their decision to buy Kin.

                2.       Kik Did Not Operate Exchanges or Guarantee Liquidity for Kin.

        Second, the SEC misleadingly argues that “Kik repeatedly told investors in its white paper,

tweets, and Roadshow, that Kin would be tradable—or that Kik expected Kin to be tradable—on

secondary trading platforms (what it called “exchanges”), thereby priming expectations that


21
  The Court did allow the SEC to proceed on its previously unaddressed claim under Section 17(a), which
requires the mere offering of securities for sale, without attendant reliance by actual purchasers. Id. at *7-
10. In other words, this claim was allowed to proceed because it does not require actual reliance on the
materials by any specific purchaser, thus reaffirming this principle.

                                                     37
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 49 of 97



investors would be able to easily resell Kin at a profit.” SEC Mot. at 27. As an initial matter,

Howey demands more than “priming expectations”—it requires actual “commitments” to perform

tasks that would yield a profit for the enterprise. See Happy Inv. Group, 396 F.Supp. at 181

(finding Howey test was “not fulfilled when there are promises of the general nature made by

defendants in their literature and handouts, but no actual commitments to perform specific services

that affect plaintiffs' control and management of the [asset]”); see, infra, at 49–50. Further, the

SEC cites no authority to support its claim that the potential for future liquidity of an asset, without

more, is sufficient under Howey. Instead, the SEC cites Balestra, where the defendants promised

purchasers that they would “‘expand [the token’s] presence on large and prospective crypto-

exchange platforms, offering its investors more opportunities to multiply their investments. . . .’”

Balestra, 380 F. Supp. 3d at 356, n. 14 (emphasis added); see SEC Mot. at 26. The SEC also cites

Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., in which the Second

Circuit found that investors in certificates of deposit (which were established investment vehicles)

expected profits from Merrill Lynch’s efforts because the bank had expressly promised to create

and operate a secondary market for the certificates, and agreed to re-purchase the certificates if

interest rates decreased. 756 F.2d 230, 241–42 (2d Cir. 1985). As such, the purchasers bought “an

opportunity to participate in the CD Program and its secondary market” and paid “for the security

of knowing that they may liquidate at a moment’s notice free from concern as to loss of income or

capital[.]” Id. at 241.

        Here, however, the SEC’s Motion identifies just two statements from Mr. Livingston that

reference secondary exchanges: (1) a statement that Kik would “be able to sell [Kin] on to the

exchanges like anybody else” (SEC Mot. at 24); and (2) a statement that Kin would be

“immediately tradable” and “on day one, Kin [would] go on to a bunch of exchanges where you



                                                  38
          Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 50 of 97



can exchange it for other cryptocurrencies, or even fiat currencies.” SEC Mot. at 27. Neither

statement shows Kik assuring purchasers that it would provide or guarantee such liquidity (much

less a promise to repurchase Kin if the price declined), and neither statement shows Kik suggesting

that the purpose of these exchanges was to allow purchasers to profit. In fact, the suggestion that

the prospect of Kin being listed on exchanges is somehow a de facto promise of profit is based on

a flawed understanding of how any economy, not just a cryptocurrency economy, works. Like any

functioning economy, currency exchanges serve an important purpose in the Kin economy that is

untethered to “profit.” It is important, for example, that businesses earning Kin as revenue can

utilize those funds to pay other business expenses, which require fiat currency (salaries, rent, or

other regular expenses). See Landsvik Ex. Z at ¶¶ 50–53; id. Ex. CC at ¶¶ 20, 31. Similarly,

developers wishing to integrate Kin within an application might require an initial supply of Kin to

pay out to users, which they would likely acquire on the secondary market if they had not

purchased Kin in the TDE. See Landsvik Ex. Z at ¶ 48 (Dowd Decl.) (stating that he purchased

Kin on the secondary market to use within his application); id. Ex. CC at ¶ 28 (Weatherman Decl.).

In short, the SEC’s claim that Kik referenced exchanges (even if it could identify even one

purchaser that relied on such statements) does not satisfy its burden of showing that Kik led

purchasers to expect that they would profit, or that they could rely on Kik’s efforts to ensure that

profit.

          Not only does the SEC fail to meet its prima facie burden, the undisputed facts show that:

(1) Kik affirmatively clarified that it could not guarantee or promise that Kin would be liquid on

exchanges, or that Kin would have any re-sale value, and (2) TDE purchasers understood that Kik

did not make any such guarantees. While Kik expected cryptocurrency exchanges to list Kin, as

exchanges had done with other ERC-20 tokens, the Kin Foundation repeatedly told the public that



                                                 39
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 51 of 97



the decision to list Kin was ultimately “up to the exchanges,” not Kik. Landsvik Ex. TT; see also

Landsvik Ex. UU (same); Ex. VV (“[W]e are not actively keeping track of exchanges that have

expressed interest”); see also SEC62 (exchanges may list Kin “if they choose”); Ex. ZZ (listing

Kin “depend[ed] on the exchanges themselves and who lists them”). The Terms of Use reinforced

this notion, informing purchasers that “KIK DOES NOT GUARANTEE THAT KIK OR ANY

KIK PARTY CAN EFFECT THE TRANSFER OF TITLE OR RIGHT IN ANY KIN TOKENS.”

Further, at a conference in San Francisco (from which the SEC repeatedly cites) Mr. Livingston

told the audience: “we cannot guarantee value with Kin…. I think once you create a

cryptocurrency, it’s on the exchanges, and the price of it is set by the market based on supply and

demand.” SEC46B at 35:20-23. And TDE purchasers have acknowledged that Kik did not

guarantee liquidity: for example, one stated that “I do not recall Kik or the Kin Foundation ever

promising that Kin would be listed on exchanges, nor do I recall Kik promising that Kik or the Kin

Foundation would exert efforts to have Kin listed on exchanges.” Landsvik Ex., BB ¶ 15 (Ramsey

Decl.); see also Ex. AA ¶ 22 (Hendriks Decl.) (“I also do not believe that Kik made a promise that

Kin would be listed on exchanges once it was launched.”). Even if the SEC were correct that the

existence of liquidity alone was relevant under Howey (it is not), there is at the very least as

disputed issue as to whether purchasers were led to expect liquidity for Kin.

               3.     Internal Documents Regarding the Audience for Kik’s Announcement
                      of Kin Are Irrelevant.

       Third, the SEC argues that purchasers expected to profit based on Kik’s internal

discussions about the “ideal” venue and audience for its initial announcement of Kin. SEC Mot.

at 28. As an initial matter, Kik did in fact make efforts to promote Kin in channels most likely to

contain actual developers and users. Kik consistently promoted Kin to the developer community

through social-media channels and at developer conferences like Botness. SEC99:4-23. The


                                                40
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 52 of 97



internal documents referenced in the SEC’s motion—email exchanges shared among “Kik

executives”—have no bearing on the question of whether Kik outwardly suggested or promised

that Kin would be a passive investment opportunity. Because Howey analysis is limited to those

documents or statements that form the “basis of the sale,” courts refuse to consider materials that

were not “promoted at the time of the sale” or relied on by purchasers when entering the

transaction. Salameh, 726 F.3d at 1131 (refusing to consider a separate agreement because

potential purchasers were never told about the agreement, nor were they told that the agreement

would “result in investment-like profits” (citing Aldrich v. McCulloch Props., Inc., 627 F.2d 1036,

1039–40 (10th Cir. 1980)). As a result, this argument carries no weight.

               4.     Kin Has Been Functional as a Medium of Exchange from the Day of Its
                      Launch.

       Fourth, the SEC claims that Kik “did not identify any specific use for Kin as a proposed

medium of exchange” upon launch, which allegedly emphasized Kin’s “attractiveness as an

investment.” SEC Mot. at 28. Importantly, the relevant inquiry is actually whether Kik’s

promotional material led purchasers to expect profits, or expect that Kin would be used as a

medium of exchange. The SEC’s own case law concedes that the expectation to “to use or

consume the item purchased” precludes an expectation of profits under Howey. Id.

       The SEC argues that “Kik did not identify any specific use for Kin as a proposed medium

of exchange, hereby further heightening the emphasis on Kin’s future ‘value’ and its attractiveness

as an investment.” Id. But as discussed above, Kik marketed Kin as a medium of exchange to be

used in digital applications, and identified many potential use cases in advance of the TDE. The

Whitepaper, for example, provided three pages of “possible use cases,” representing ways that Kin

could be used in the future. Welsh Ex. K at KIK000013–15. Given that use cases for Kin would

be generated by any number of third parties, Kik could not possibly know about them all at the


                                                41
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 53 of 97



time of the TDE. However, these use cases provided examples for prospective purchasers of how

it could be used. The SEC also claims that Kik “did not market the stickers to public investors,

and so they could not have been a reason for any of their Kin purchases anyway.” SEC Mot. at

29. This is simply untrue. Kik listed “buying and selling stickers” as a potential use case for Kin

in Mr. Livingston’s Medium post that was released the day Kin was announced. Welsh Ex. L, at

2. And at least one TDE specifically recalled hearing about stickers prior to the TDE. See, e.g.,

Landsvik Ex. BB ¶ 9 (Ramsey Decl.) (“I recall hearing about something about stickers being

offered within the Kik Messenger application prior to participating in the Kin TDE.”). That

functionality was realized through the MVP, which Kik repeatedly indicated would exist at launch.

See Welsh Ex. K at KIK000023.

        And it is undisputed that Kin could be used as a medium of exchange already at the time

of the TDE, demonstrating immediate functionality of the currency. See Kik Br. at 10–12; Welsh

Ex. A at ¶¶ 85–91 (“At the time of launch, Kik launched a minimum viable product or ‘MVP’

within Kik Messenger that allowed anyone who owned Kin to use it [within] Kik.”). As an initial

matter, the SEC’s motion places undue emphasis on Kin’s utility at the moment of launch.22 In

reality, if a commodity is primarily marketed for use, there can be no reasonable expectation of

profits from the efforts of the promoter—even if that use was not to occur until sometime in the

future. 23 Woodward, 574 F.2d at 1025 (no investment contract despite purchase of empty “lots as

22
   SEC Commissioner Peirce has acknowledged that token sellers hoping to build a “decentralized network
in which a token serve as a means of exchange” are in the impossible position of “need[ing] to get the
tokens in the hands of other people,” while those efforts are “stymied by concerns that such efforts may fall
within the ambit of federal securities laws.” Landsvik Ex. OO at 1. For this reason, Commissioner Peirce
proposed a three year safe harbor, which would formally allow decentralized networks to take hold and
grow.
23
   The SEC cites Beranger v. Harris, for the proposition that the Howey test is met where promoter led
buyers “to believe they could expect a profit from buying the tokens,” even though “tokens had additional
functionality.” 2019 WL 5485128, at *3-4 (N.D. Ga. Apr. 23, 2019); Mot. at 29. This may be true—but
in Beranger, unlike here, the plaintiff was able to “detail[] several ways in which [the promoter] led the
plaintiffs to believe that they could expect a profit from buying the tokens.” Id. at *3. For example, the

                                                     42
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 54 of 97



future building sites.”); Forman, 421 U.S. at 853 (finding no expectation of profits because

purchasers intended to “acquir[e] a place to live,” despite the fact that the homes were not yet built

at the time of purchase). Nonetheless, Kik did launch functionality for Kin within Kik at the

moment it was launched. The SEC acknowledges that Kik launched an “MVP” at the time of the

TDE, where purchasers could link their digital wallets, view their balances, and access and send

premium content, exclusive to TDE purchasers. 24

        Unable to refute that Kik did market Kin as a medium of exchange, the SEC quibbles with

the desirability of Kin’s initial use upon launch. SEC Mot. at 28–29. But the SEC identifies no

case holding that a plaintiff’s subjective judgment regarding the desirability of a product is

relevant—the question is simply whether Kin was marketed as a medium of exchange for

consumptive use, not passive investment. And, from Kik’s experience with Kik Points, it had

learned that users were interested in purchasing stickers and premium emojis, so this use was far

from superficial. See, supra, at 4–5. The SEC also cannot dispute that 2,000 TDE purchasers




promoter’s social media referenced “‘TREMENDOUS growth,’” and even told purchasers specific,
increasing dollar amounts that the tokens would sell for in the future. Id. at *3-4. Here, the SEC cannot
produce any similar statements from Kik—and in fact, Mr. Livingston said that they could “not guarantee
value with Kin.” SEC46B at 35:20-23. Further, in Beranger, the “internet platform had not yet been
launched, and it was entirely up to the defendants to make that happen.” Id. at *3. But for TDE purchasers,
the platform was already launched and available for anyone to contribute. See Landsvik Ex. AA ¶ 31.
Therefore, this case is inapposite.
24
   The SEC claims that the MVP was solely developed for “compliance” purposes. This is irrelevant—
there is nothing wrong with seeking “compliance—but in any event, the author of the cited email has since
testified, twice, that the SEC has taken the statement out of context and that he believed that the MVP was
valuable both from both a business and user perspective. See SEC40 at100:7-18 (Ben-Ari Tr.) (launching
MVP was important so Kik could “generate . . . really important learnings that can speed up the ability to
integrate Kin successfully”). The SEC also depicts this use as insignificant, but the SEC has identified no
case law which requires the Court to make a judgment as to the desirability of available uses. And the
integration of premium stickers is hardly superficial, and in fact, companies have made hundreds of millions
of dollars from selling digital stickers. For example, another messaging company, Line, earned over $250
million in a year, solely from digital stickers. And Kik made its decision to integrate stickers into its MVP
based on years of user input and market research. See Welsh Ex. L (noting that Kik Points users spent Kik
Points on “digital items, such as stickers or emoji,” and that the volume of Kik Points transactions was
“three times higher than Bitcoin’s”).

                                                     43
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 55 of 97



used that functionality of Kin within Kik Messenger. Welsh Ex. A ¶ 88; Landsvik Ex. AA ¶ 27

(“I personally utilized the MVP”). Prospective and actual TDE purchasers have indicated that Kik

did market Kin as a “medium of exchange to purchase digital goods and services within digital

applications, including digital stickers and similar products.” Landsvik Ex. BB ¶ 9 (Ramsey

Decl.); Ex. Z ¶ 16 (Dowd Decl.); Ex. AA ¶ 20 (Hendriks Decl.); SEC92 (Rousmaniere Tr.), at

56:21–57:7.

       Consistent with Kik’s vision and with Kik’s public statements before the TDE, the Kin

economy has flourished through the participation of dozens of developers and applications—

independent of Kik—that have generated opportunities to earn and spend Kin. Kin can be spent

on a myriad of digital services and can be shared amongst users seamlessly within popular apps

such as Reddit or Twitter. Welsh Ex. A ¶ 81. Within the many applications that integrate Kin,

there are 4.3 million users spending Kin each month, over eleven million different users have spent

Kin tokens, and over twenty six million different users have earned Kin from these applications.

Landsvik Ex. YY. Kin is also consistently among the top cryptocurrencies, as measured by use on

the blockchain excluding secondary market transactions, showing that Kin is widely used as a

medium of exchange. Welsh Ex. A ¶ 86. These statistics show that Kin has more activity as a

digital currency than Bitcoin or Ether, which the SEC has deemed not to be securities. Id. ¶ 86.

Moreover, the SEC’s own witness, Harrison Wang, testified that he has earned and spent Kin in

five digital applications (none of which was Kik Messenger), has used Kin as a “medium of

exchange,” and that he is aware of others who have used Kin “to purchase goods and services.”

SEC50 at 70:3–71:16. Other TDE purchasers have not only earned and spent Kin within digital

applications, but they have developed applications that have integrated and have received

compensation in the form of Kin, for their contributions within this new digital economy. See



                                                44
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 56 of 97



Landsvik Ex. AA ¶¶ 41–55 (describing KinFit app); Ex. Z ¶¶ 30–55 (describing Pause For app).

For example, in Pause For, users earn Kin by pausing their phones and focusing on other tasks,

which they can then spend on “power-ups” or donate to charity—to plant trees, vaccinate puppies,

or feed hungry families. Landsvik Ex. Z ¶¶ 30–55. In KinFit, users can earn Kin for exercising

and then transfer that Kin to use in other apps or purchase “doublers” within KinFit. Landsvik Ex.

AA ¶¶ 41–55.

               5.      Kik Structured the TDE to Deter Large Purchases By Passive
                       Investors.

       Fifth, the SEC argues that purchasers “bought Kin in such large quantities that their

purchases only can be logically explained by an expectation of profits, and not by a desire to use

or consume.” Mot. at 29. This so-called “logical” assumption by the SEC (presented without

support) has no basis in fact or law. Most notably, the SEC has again conflated the Pre-sale with

the TDE, this time in an attempt to artificially inflate the supposed “large quantities” of Kin that

were purchased. The SEC’s claim, for example, that “less than two percent (2%) of the entire

amount raised in the Kin offering was spent by investors who paid less than $1,000” is based on

calculations that include the Pre-sale, which included primarily large, multi-million dollar

contributions. In reality, roughly half of the participants in the TDE bought less than $1,000 worth

of Kin, and many purchasers bought less than $1 worth of Kin, with one purchaser buying just

nine cents worth of Kin. Welsh Ex. A at ¶¶ 74–75.

       Nonetheless, large purchases of Kin do not equate to “investment” intent. For example, a

purchaser who wanted to integrate Kin into a digital application would need a sizeable supply of

Kin to begin distributing it to users. See Landsvik Ex. AA ¶¶ 54 (Hendriks Decl.) (explaining that

he needed a supply of Kin to begin operating their rewards system); Ex. Z ¶ 48 (Dowd Decl.)

(explaining that he used the Kin he bought in the TDE toward the supply of Kin in his application);


                                                45
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 57 of 97



Ex. CC ¶ 20 (Weatherman Decl.) (stating that he needed to purchase a “larger amount” of Kin

after deciding to build an application utilizing Kin as a business model). There is no support for

the SEC’s assumption that all large purchases were necessarily for investment purposes.

       And, undisputed facts show that Kik took many (successful) steps to deter large purchases

from speculative investors in the TDE. See Kik Br. at 10; Welsh Ex. A at ¶¶ 68–70. This included

a cap on how many tokens a purchaser could buy for the first 24 hours, which prevented large

purchasers from stock-piling excessive amounts of Kin before others could participate. Welsh Ex.

A ¶¶ 68–69; Ex. P, at 1. Similarly, Kik did not require a minimum purchase amount, meaning that

someone could purchase as little a penny’s worth of Kin. Id. at ¶ 70. This message was

communicated to prospective purchasers, who understood that Kik’s goal was to ensure a wide

base of participants. See SEC74 at 100:9-11 (“[T]he messaging around [the initial cap] was, it was

to more widely distribute the . . . tokens to a wider audience so five people don’t own all of them.”).

Even though there were a small number of large purchases, it is undisputed that Kik’s public

materials focused overwhelmingly on achieving a wide distribution of Kin to likely users and

developers, not passive investors.

               6.      Facts Regarding the Pre-sale Are Irrelevant to Whether Kik Led TDE
                       Purchasers to Expect Profits.

       Sixth, in the absence of evidence that Kik led TDE purchasers to expect a profit, the SEC

again relies on facts from the Pre-sale to support its claim, arguing that “SAFT participants had a

profit incentive” because they bought Kin at a 30 percent discount, yielding an “obvious profit

opportunity.” SEC Mot. at 30. However, the terms of this separate transaction—which were never

offered to or applicable to TDE purchasers—do not suggest that Kik led TDE purchasers to expect

a profit. Kik concedes that Pre-sale participants expected such a profit given the nature of that

transaction, which is why the Pre-sale was treated as an offering of securities. In making this


                                                  46
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 58 of 97



argument, the SEC concedes that the TDE had no similar profit incentive, and supports Kik’s

position that the sales need to be analyzed independently.

               7.      The SEC’s Reliance on Subjective Expectations of A Few Purchasers
                       Is Misguided.

       Lastly, disregarding the overwhelming emphasis of the sale, the SEC instead highlights the

expectations of a few individuals, who supposedly hoped to profit. SEC Mot. at 30. As an initial

matter, the focus must be on what Kik led purchasers to expect—the simple fact that any one

individual subjectively intended to profit is irrelevant. See Contract Buyers League v. F&F Inv.,

300 F. Supp. 210, 224 (N.D. Ill. 1969) (“[T]o conclude that the natural desire of any purchaser that

his purchase should appreciate in value makes a ‘security’ of what has been purchased, is obviously

to so muddle the term as to make it meaningless.”); see, supra, at 16. Indeed, many courts have

found no investment contracts despite evidence that a number of purchasers participated solely for

profit or investment purposes. See, e.g., Woodward, 574 F.2d at 1024–25 (finding no investment

contract despite several purchasers indicating they “did not intend to actually build on the land,

and they bought the land as an ‘investment.’”). But even assuming such expectations were

relevant, purchasers who actually adhered to Kik’s messaging did in fact purchase with the

subjective intention to use Kin within digital applications, not to sell it for a profit. For example,

TDE purchasers have stated:

   x   “I purchased Kin in the TDE because I intended to use it as a developer and a user of digital
       applications and because I believed in the vision for the Kin ecosystem that was described
       in the white paper. More specifically, I was excited about the Kin ecosystem and its
       potential, and hoped to build an application that would run on that ecosystem.” Landsvik
       Ex. AA ¶ 18 (Hendriks Decl.).

   x   “When I purchased Kin in the TDE, I believed I might use it as a developer and a user of
       digital applications. More specifically, I thought it likely I could build an application that
       would utilize the Kin tokens that I purchased and construct a business model based on
       Kin.” Landsvik Ex. Z ¶ 15 (Dowd Decl.).

These subjective beliefs at least create a dispute of fact, which undermines the SEC’s Motion. But

                                                 47
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 59 of 97



tellingly, even the three TDE purchasers (out of 10,000) who the SEC claims subjectively expected

to profit did not expect to profit because of Kik’s marketing of Kin. Rather, these purchasers held

those beliefs because of their own preconceived notions regarding cryptocurrencies generally. For

example, TDE purchasers have stated the following:

   x   “To the extent I hoped the price of Kin would increase when I purchased Kin, that hope
       was not based on anything that Kik said or published, but rather what I read or heard about
       other cryptocurrencies. Kik never said specifically that I would make money or that Kin
       was an investment opportunity.” Landsvik Ex. BB ¶ 11 (Ramsey Decl.).

   x   “I believed that the price of Kin would be tied to the cryptocurrency market, and that the
       price would change in large part based on market forces that were generally applicable to
       all cryptocurrencies or outside of Kik’s control. For example, I believed the price of Kin
       and other cryptocurrencies would primarily be tied to the price of Bitcoin. Id. ¶ 13.

   x   “Q. Do you remember anything in the white [paper] or otherwise where Kik told you to
       expect that you could profit? A. No, I don’t remember. Q. Do you have any reason to
       believe that they did make any such statement? . . . [A] I don’t have any reason to believe
       and that would be a pretty amateur move[.]” SEC92 (Rousmaniere Dep. Tr.) at 95:15-21.

   x “I don’t think this was stated in the whitepaper or anywhere initially, but the expectation
       is in the cryptocurrency space, that if you’re releasing an ICO or releasing tokens, that you
       get on some exchange so you’re not locked into it for a long period of time. So I don’t
       know if that was in the documentation anywhere.” SEC74 (Neil Dep. Tr.) at 91:14-24.

       Thus, even if subjective intentions were relevant, these particular opinions have no basis

in anything that Kik offered or promised, and should be discarded. Otherwise, token sellers would

be left with no control whatsoever as to the terms and circumstances of the asset they are offering

for sale. See Landsvik Ex. OO at 2 (Commissioner Peirce: “The subjective intent of any particular

purchaser should not be controlling. If it were, then is there any end to the Commission’s

authority?”). Viewed properly in light of the documents and representations that formed the “basis

of the sale” (and ignoring the wide range of subjective intentions), it is clear that Kik did not lead

purchasers to expect profits, and it is Kik, not the SEC, that is entitled to judgment as a matter of

law. But in any event, to the SEC extent that the SEC’s Motion relies upon the subjective intent

of these TDE participants, the evidence cited above shows that there is a significant dispute of fact

                                                 48
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 60 of 97



regarding the subjective intent of the 10,000 separate TDE participants. As such, the SEC’s

Motion fails.

       C.       The SEC also Cannot Establish That Kik Led Purchasers To Expect Profits
                Based on the Entrepreneurial or Managerial Efforts of Kik.

       Even if the SEC could produce evidence that purchasers were led to expect a profit (they

cannot), that alone is insufficient under Howey. Rather, the SEC must prove that any such

expectations were based on the “undeniably significant” managerial and entrepreneurial efforts of

others. SEC v. Glenn W. Turner Enters., Inc., 474 F.2d 476, 482 (9th Cir. 1973); Howey, 328 U.S.

at 298–99; Keith v. Black Diamond Advisors, Inc., 48 F. Supp. 2d 326, 332–34 (S.D.N.Y. 1999).

The SEC similarly fails to make this showing.

                1.     Purchasers Expecting Profits from Market Forces, Rather Than the
                       Promoter’s Efforts, Do Not Satisfy This Element.

       The SEC’s claim fails because, to the extent purchasers expected the value of Kin to

increase, such expectations were based on general market factors. Such expectations, which are

untethered to the specific efforts of the promoter, are insufficient under Howey. In Noa, for

example, the Ninth Circuit found no expectation of profits from the efforts of others in a case

involving a forward contract for silver bars, because “[o]nce the purchase of silver bars was made,

the profits to the investor depended upon the fluctuations of the silver market, not the managerial

efforts of [the promoter].” Noa, 638 F.2d at 79 (emphasis added); see also SEC v. Belmont Reid

& Co., 794 F.2d 1388, 1391 (9th Cir. 1986) (reaching the same result for sale of a forward contract

for gold coins because profits depended primarily upon the fluctuations of the gold market);

Lehman Bros. Commercial Corp. v. Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F.

Supp. 2d 159, 164 (S.D.N.Y. 2001) (foreign-exchange transactions did not satisfy Howey because

“any gain likely would result in large part from market movements, not from capital appreciation

due to [promotor’s] efforts”). This concept is particularly true where the seller does not guarantee

                                                49
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 61 of 97



that there will be an available market for re-sale, on which point the contract language between the

parties is instructive. For example, in Life Partners, the parties agreed in the contract that, “‘[t]here

is no established market for the resale’” and “‘there is no guarantee that any policy can be resold,

or that resale, if it occurs, will be at any given price.’” 87 F.3d at 546. Based on this language, the

court rejected the claim that the buyer “‘predominately’” expected profits from the entrepreneurial

efforts of others. Id.

        As in Life Partners, Noa, and Belmont Reid, any expectation of profits that Kik purchasers

had was based on market forces and the potential resale on secondary markets, not from the

managerial or entrepreneurial efforts of Kik. Kik made clear from the beginning that it would be a

“participant” rather than a landlord, and that the economy could only succeed if a wide base of

users and developers used Kin as intended. Kik 56.1 ¶¶ 18–19. Kik further made clear in the

Terms of Use that to transact with Kin required doing so on the Ethereum blockchain, which was

not operated by Kik. Id. ¶ 50. Additionally, purchasers acknowledged that “Kik [could] not

guarantee that Kik or any Kik party can effect the transfer of title or right in any Kin

tokens.” Id. Kik did not operate any secondary exchanges, act as a broker for Kin transactions,

offer to buy Kin from purchasers, or make any guarantee that there would be liquidity for the

token. Kik did not have the ability to determine whether exchanges would accept Kik and could

not affect its price upon a potential resale.

        Indeed, even the few TDE purchasers who testified that they subjectively intended to profit

made clear that their expectations were based on market forces, not on anything that Kik led them

to expect. One TDE purchaser stated:

        I believed that the price of Kin would be tied to the cryptocurrency market, and that
        the price would change in large part based on market forces that were generally
        applicable to all cryptocurrencies or outside of Kik’s control. For example, I



                                                   50
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 62 of 97



       believed the price of Kin and other cryptocurrencies would primarily be tied to the
       price of Bitcoin.

Landsvik Ex. BB ¶ 13 (Ramsey Decl.). Another TDE purchaser testified that he “personally

anticipated” that the price of Kin would be affected by swings in the market, and that, when

purchasing Kin, he was in part “hoping that market prices would go up” and Kin would follow.

SEC92 (Rousmaniere Dep. Tr.) at 82:19–83:8. This same purchaser even compared the value of

Kin to “the price of like cobalt or platinum,” which “goes up and down like based on lots of

different factors, including like the miners of the thing and the demand for it and the speculation

and all those things.” Id. at 81:20–82:4. Howey does not encompass expectations of profit based

on such external forces.

               2.      The SEC Does Not Identify Any Howey-Level Promises that Create an
                       Expectation of Profits From the Efforts of Others.

       Additionally, to find that purchasers expected profits from the efforts of the promoter,

courts require that the seller make actual commitments to perform tasks that would yield a profit

for the enterprise. See Happy Inv. Group, 396 F.Supp. at 181. These promises must be central to

the success or failure of the enterprise: “activities such as the organization of a business . . .

cultivating and marketing citrus . . . drilling an exploratory well in connection with the sale of oil

leases, or the efforts of the managers of a savings and loan to earn profits to be distributed as

dividends.” Bender v. Cont’l Towers Ltd. P’ship, 632 F. Supp. 497, 501 (S.D.N.Y. 1986); see also

SEC v. Aqua-Sonic Prods, 687 F.2d 577, 579 (2d Cir. 1982) (finding that promises to perform “all

significant marketing functions” and retaining unilateral discretion to manage certain aspects of

an ongoing business relationship were sufficient under Howey.) Put simply, this element is met

only where, “without the efforts of the promoters, the investments would be virtually worthless,”

(Bender, 632 F. Supp. at 501), or where a seller assures purchasers that they could remain passive

and still earn a profit. Miller v. Cent. Chinchilla Grp., Inc., 494 F.2d 414, 417 (8th Cir. 1974)

                                                 51
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 63 of 97



(finding element was met where seller encouraged purchasers “to invest by representing that the

efforts required of them would be very minimal”). However, suggestions or promises that the

promoter would build basic infrastructure or improve the communities surrounding the asset are

not the type of managerial services contemplated by Howey. See Woodward, 574 F.2d at 1026;

Davis, 401 F. Supp. at 1050; see also Kik Br. at 32–33 (summarizing cases holding that mere

infrastructure-building is insufficient).

        None of the supposed “promises” the SEC identifies rise to the level of the commitments,

guarantees, or promises that Howey requires. 25 As an initial matter, none of them can even be

framed as promises, as the sole contract governing the sale of Kin did not obligate Kik to do any

work to support the Kin economy. Further, the necessary elements of the Kin economy already

existed at the time that Kin tokens were distributed, and from then on, “it was open for developers

and third parties to start using Kin within it.” Landsvik Ex. AA ¶ 31. Nonetheless, none of the

categories the SEC identifies are the type of critical, profit-generating efforts that Howey

requires. 26

                        a.      Efforts to Participate in the Kin Economy and Generate
                                Demand Were Not Unique or Limited to Kik.

        Statements that Kik would integrate Kin into the Messenger app, join the Kin Ecosystem,

encourage people to earn and spend Kin within the Kik app, and add ways to use the token inside

the Kik are not “undeniably significant” managerial-type efforts. See Glenn W. Turner Enters.,

Inc., 474 F.2d at 482. Importantly, none of these tasks were exclusive to Kik—and in fact, the Kin


25
   The SEC’s argument in this regard also fails because, as discussed above, the SEC fails to provide
evidence that any purchaser actually heard or saw many of the statements on which the SEC relies. Salameh,
726 F.3d at 1131–32; Blockvest, 2018 WL 6181408 *6.
26
   Tellingly, the SEC does not even provide any citation for its first statement that “Kik’s four-month
marketing campaign overwhelming and repeatedly conveyed not only that ‘efforts of others’ would be
required to grow the value of Kin, but also that Kik would undertake the most important of those efforts.”
SEC Mot. at 31.

                                                   52
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 64 of 97



project would have failed if other third parties had not similarly participated. Welsh Ex. A ¶¶ 21,

29, 30; id. Ex. K at KIK000005; id. Ex. L, at 2; id. Ex. N at KIK00045122–23. But even assuming

they were, efforts to generate demand (including encouraging others to do so) are insufficient

under Howey. For example, courts have held that the mere attempt to “induce purchasers to build”

homes on vacant lots, thereby causing an appreciation in value of the development, are not

sufficiently tied to the interests of other purchasers. Davis, 401 F. Supp. at 1050.

       It is undisputed that the value of Kin was solely a function of supply and demand, which

necessarily depended on the actions of any number of parties. Indeed, the SEC itself effectively

concedes that the participation of other developers (and the resulting increase in demand) was

crucial to any increase in the value of Kin. See SEC Mot. at 33 (arguing that the Kin Rewards

Engine would “be instrumental in attracting developers to the ecosystem, thereby increasing the

utility of Kin, which would spur greater numbers of transactions, and make Kin more

valuable”). In any event, the Kin Rewards Engine was designed and launched by the Kin

Foundation, not Kik. Welsh Ex. K, at KIK000019. And, Kik was not the only entity involved in

“attracting” developers to the economy—other participants could (and did) undertake independent

efforts to encourage others to join the economy. See Landsvik Ex. AA ¶¶ 31–40.

       The SEC’s only argument to the contrary is that “[n]o single Kin investor could have been

expected to develop the necessary technology or to stimulate the demand that was sufficient to

establish and build Kin’s ‘value.’” SEC Mot. at 35. But the same can be said of Kik: Kik alone

could not stimulate the requisite demand for Kin tokens to drive an increase in value. Kik reiterated

this message numerous times prior to the TDE. Kik Br. at 9-10. TDE purchasers also have stated

that “the Kin economy could never succeed if [Kik Messenger] was the only application to

integrate Kin,” and that “any third parties could contribute to the ecosystem by building



                                                 53
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 65 of 97



applications or tools that would utilize Kin.” Landsvik Ex. Z ¶¶ 24–28 (Dowd Decl.); Ex. AA ¶¶

31–40 (Hendriks Decl.) (“I never viewed Kik as being the sole company responsible for making

Kin successful. . . For the Kin ecosystem to be successful, I knew that a large number of developers

and users would have to earn and spend Kin tokens.”).

                       b.      Efforts to Build Systems within the Kin Ecosystem Are Merely
                               Infrastructural, Not Managerial.

       The SEC’s claims that Kik promised to “build new products, programs, and systems” and

“supplement and improve the current blockchain” are similarly deficient, these efforts amount to

nothing more than infrastructure-building activities that have been repeatedly rejected by courts.

See Mot. at 32–33. Davis is instructive. There, the Court found that efforts to build infrastructure

within a development of homes, including “roads and other improvements, [were] not the type of

managerial services contemplated in Howey.” Davis, 401 F. Supp. at 1050. This was because the

promoters “did not promise to run the development and distribute profits to the plaintiff, as did the

operators of the orange groves in Howey.” Id. And, as with Kik, the Court noted that the

promoters’ “efforts, if any to enhance living conditions in the development” were not related to

the purchasers’ expectation, as any benefits to the purchasers were “purely incidental.” Id.

       Kik’s efforts to develop elements of the Kin economy—including the blockchain and the

rewards engine—are no different. When Kin was launched to the public, it was fully functional,

and the blockchain was operational. Kik’s continuing efforts to “improve” the blockchain, or

create the infrastructure for the Kin Rewards Engine merely improved the space and bandwidth

for participants in the Kin economy to build projects and generate demand for Kin. These are not

efforts that yield a “profit” which Kik redistributes to Kin holders, and are therefore insufficient

under Howey.

       Similarly, Kik’s “describ[ing] the backgrounds” of its executives and “declar[ing]” that it


                                                 54
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 66 of 97



has been a leading innovator in chat applications also do not constitute a promise to purchasers

that they will profit. SEC Mot. at 34. The most that can be said is Kik touted its ability to build a

functional token—something it had completed before the TDE even occurred. None of the

statements about building the technology for the token translate into an expectation that someone

buying the token will profit from it. Quite the opposite was true: Kik had no ability to control the

use of the token. Kik 56.1 ¶ 72. Kik made clear that the code for Kin was publicly available and

any developer could incorporate it into his or her app, and because it operated on the open source

Ethereum blockchain, any Kin holder could freely transfer it on Ethereum or use it as a medium

of exchange. Kik 56.1 at ¶¶ 71–75.

        For the reasons stated above, the SEC’s claim that the TDE constituted an investment

contract fails.

II.     THE PRE-SALE COMPLIED WITH RULE 506(C) OF REGULATION D AND
        SECTION 4(A)(2) OF THE SECURITIES ACT.

        The Court should deny summary judgment with respect to the Pre-sale because the

undisputed facts show that the Pre-sale was exempt from the registration requirement. Indeed,

even if the SEC could somehow establish that there are no genuine issues of disputed fact that the

TDE was an “investment contract,” the $50 million of contractual rights sold in the Pre-sale is

exempt from the registration requirements of the federal securities laws under Regulation D.27

Although Kik ultimately has the burden of proving that it complied with the exemption, to survive

the SEC’s Motion, Kik must only demonstrate that there is a disputed issue of fact as to whether

it complied with Regulation D. Pinnacle Comm’ns. Int’l, Inc. v. Am. Family Mortgage Corp., 417



27
   Kik structured the pre-sale as a Regulation D private placement because of the distinct terms of those
transactions, including the sale to only accredited investors, discounted prices, the conditional right to
receive Kin upon a network launch, the potential to lose one’s contribution, and the receipt of 50 percent
of one’s Kin a year after Kin was launched. Welsh Ex. E, Ex. F.

                                                   55
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 67 of 97



F. Supp. 2d 1073, 1086 (D. Minn. 2006) (denying summary judgment on section 5 claim where

there was a disputed issue of fact as to whether the non-moving party sold to only accredited

investors in accordance with Regulation D); SEC v. Ishopnomarkup.com, Inc., 2007 WL 2782748

at *9-10 (E.D.N.Y. Sept. 24, 2007) (denying summary judgment on section 5 claim where disputed

issues of fact existed as to whether defendant complied with Regulation D). Even a disputed

question as to whether a seller made a “good faith” effort to comply will preclude summary

judgment against the seller, as Rule 508 permits “insignificant deviations” from Regulation D’s

requirements in such cases. See 6 Cox, Hillman et al., Securities Regulation 21 (2009) (“Summary

judgment . . . will not be granted on a Regulation D, § 5 claim where there is evidence that a

securities offeror has made a good faith attempt to comply with its terms and may be entitled to an

exemption under Rule 508 for an insignificant deviation from Regulation D’s requirements made

in good faith.”).

        As set forth in Kik’s motion for summary judgment, the undisputed facts show that Kik

complied with Rule 506(c) on face. However, at an absolute minimum, there is a disputed issue

of fact as to whether Kik complied with the Regulation D exemption, and the SEC’s summary

judgment motion should therefore be denied.

        A.      Kik’s Pre-sale Complied with Regulation D, and Is Therefore Exempt from
                The Registration Requirements Set Forth in Section 5.

        Rule 506(c), promulgated under Section 4(a)(2) of the Act, provides for an exemption from

registration for sales to accredited investors, even where there is “general solicitation,” if the issuer

takes “reasonable care” to ensure that participants are (1) accredited investors, (2) are not statutory

underwriters, and then files a Form D with the SEC. 17 C.F.R. §§ 230.500(a); 230.506; 230.502.




                                                   56
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 68 of 97



The undisputed facts show that Kik complied with each these obligations.28 The SEC does not

dispute that Kik took “reasonable care” to ensure that the Pre-sale participants were “accredited

investors.” See Kik Br. at 38–39 (summarizing steps taken to ensure that each participant was

accredited). Nor does it contest that Kik filed a Form D with the SEC. Id. at 40 (summarizing

Form D).

        Instead, the SEC argues that “Kik did not take any steps to assure SAFT participants were

not underwriters.” Mot. at 54. The SEC is wrong. The Securities Act defines an “underwriter”

as “any person who has purchased from an issuer with a view to, or offers or sells for an issuer in

connection with, the distribution of any security . . . .” Section 2(a)(11). As detailed in Kik’s

Motion, Kik conducted the requisite inquiry into whether each purchaser was participating for

himself or others, and provided unambiguous legends on all of the offering documents stating that

the securities could not be resold. Kik Br. at 39–40. Here, the “security” that Pre-sale purchasers

received was the contractual rights memorialized by the SAFTs. See Welsh Ex. F, at 8 (PPM)

(describing the “security” being purchased as the “[r]ight to purchase in the future certain units

of Kin” pursuant to the SAFT); id., Ex. G (Form D, characterizing the security at issue as “the Sale

and issuance of rights to receive Kin tokens in the future via a Simple Agreement for Future Tokens

(SAFTs).” Pre-sale purchasers were expressly prohibited from re-selling this security, something


28
   In the alternative, Kik’s Pre-sale was separately exempt pursuant to Section 4(a)(2) of the Securities Act,
which exempts “‘transactions by an issuer not involving any public offering.’” SEC v. Ralston Purina Co.,
346 U.S. 119, 120 (1953). This exemption applies where the investors in an offering are “shown to be able
to fend for themselves in a transaction ‘not involving any public offering.’” Id. at 125. All of the Pre-sale
participants were sophisticated, wealthy investors—as the SEC’s own Complaint admits at least nine times.
See ECF No. 1 ¶ 12 (“Kik offered and sold tokens to professional investment funds and other select, wealthy
investors using purchase agreements that Kik called . . . “SAFTs.”); id. ¶ 195 (“Kik sold a portion of the
one trillion tokens at a discount to investment funds and other wealthy investors pursuant to SAFTs”); id.
¶¶ 13, 56, 86, 87, 101, 157. In the SAFTs, participants also represented that they had “such knowledge and
experience in financial and business matters that the Purchaser is capable of evaluating the merits and risks
of such an investment, is able to incur a complete loss of such investment without impairing the Purchaser’s
financial condition and is able to bear the economic risk of such investment for an indefinite period of
time.”

                                                     57
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 69 of 97



the SEC does not contest. See Welsh Ex. E at 1 (SAFT) (notifying participants that they were

“restricted” securities); Id., Ex. F at 2 (PPM) (stating that the SAFTS are subject to restrictions on

transferability and resale and may not be transferred or resold.”)

        Instead, the SEC claims that Pre-sale purchasers could be “underwriter[s]” because Kik did

not “restrict the resale of Kin once delivered to those purchasers.” As an initial matter, Kin did

not even exist at the time that Pre-sale purchasers entered into the SAFTs, and Kik could not

impose restrictions on usage of an asset that would only exist after the agreement with purchasers

was already completed. But more fundamentally, the statutory definition of underwriters require

that they sell a “security” to the public.29 Therefore, Pre-sale purchasers can only be deemed

“underwriters” if the SEC proves Kin in and of itself is a determined to be a “security.” 30 But as

the SEC’s own Director of the Division of Corporation Finance has said (and then posted on the

SEC’s website), “the token—or coin or whatever the digital information packet is called—all by

itself is not a security.” Adding to this confusion, the SEC does not otherwise claim that Kin, in

itself, is a “security.” Instead, the SEC goes to great lengths to argue that the sale of Kin is an

investment contract under Howey, not that the underlying token is in and of itself, a security. The

SEC’s inconsistent positions only highlights its lack of a credible basis to argue that Kik did not

comply with Regulation D.




29
   When the alleged security is an investment contract, this question is determined based on the facts and
circumstance of the purported underwriter’s sale to the public. See, e.g., De Wit v. Firstar Corp., 879 F.
Supp. 947, 989 n. 29 (N.D. Iowa 1995).
30
   The SEC has not alleged that future sales of Kin from Pre-sale purchasers would be considered
“investment contracts.” Nor can it. As the SEC makes clear, determining whether an instrument is an
“investment contract,” is a facts and circumstances test, which must be applied at the time of each sale.
This means that to establish the existence of an investment contract sold by Pre-sale purchasers, the SEC
would have to conduct a separate Howey analysis at the time of each sale. Not only does the SEC fail to
present evidence of when any Pre-sale purchaser purportedly sold Kin, but it also failed to conduct a Howey
analysis with respect to each such sale of Kin.

                                                    58
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 70 of 97



        Regardless, even if the Pre-sale of Kin were sufficient, there is no evidence that Pre-sale

purchasers were Kik’s means of distributing Kin to the public. Not only were Pre-sale purchasers

required to wait a full year after launch before receiving 50 percent of their Kin, Kik also separately

sold Kin to 10,000 public purchasers. In fact, Pantera Capital, the largest Pre-sale purchaser, only

sold 10% of its Kin within a year of its purchase of Kin. 31 These facts prove that Pre-sale

participants were not underwriters for purposes of Regulation D, and therefore the SEC’s Motion

is without merit.

        B.      The Pre-Sale and TDE are Two Distinct Transactions, Not a Single Offering.

        One theory asserted by the SEC is that the Pre-sale and TDE were a “single offering of one

trillion tokens, which included both SAFT participants and non-accredited public investors. As an

initial matter, there is no separate framework under which the SEC can simply claim two sales are

“a single offering”—it must prove that the transactions can be formally integrated. Nor does

Howey support such a conclusion: while it is common for courts applying Howey to consider

multiple agreements governing the relationship between the same investors as part of a single

scheme, this does not extend to separate offerings involving separate purchasers, consideration,

terms, and offering materials. See, e.g., Howey, 328 U.S. at 297 (explaining that the issue was

whether the “land sales contract, the warranty deed and the service contract” — all entered into by

the same group of investors — “together constitute[d] an ‘investment contract’”). To link separate

offerings, formal integration is the only proper vehicle. See, e.g., Ishopnomarkup.com, Inc., 2007




31
  For these reasons, among others, Kik’s private offering is clearly distinguishable from that in Telegram,
where there was no contemplated public sale and Pre-sale purchasers were incentivized to sell their tokens
within “exclusive window[s]” at “an approximate 852% and 172% premium.” Telegram, 2020 WL
1430035, at *12, 13. Kik, on the other hand, did not provide purchasers with windows in which to sell their
tokens at a premium, and in fact did not even receive tokens until they were distributed to TDE purchasers.

                                                    59
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 71 of 97



WL 2782748, at *4 (“Pursuant to principle of integration, multiple transactions are examined to

determine whether they should be treated as a single, unitary transaction.”).

         But even assuming such a theory existed, the glaring differences between the Pre-sale and

TDE preclude a finding that they were a single offering:

     x    First, the transactions were directed toward entirely different groups of purchasers: the
          Pre-sale involved fifty “investment funds and other wealthy investors,” who all qualified
          as accredited investors, ECF No. 1 at ¶ 157, whereas the TDE was open to the public and
          was not restricted to accredited investors. Id. at ¶ 174 (“In total, approximately 10,000
          public investors sent 168,732 Ether (then worth about $49.2 million) to Kik.”); id. ¶ 168
          (“Kik did not undertake . . . to determine whether these public sale investors qualified as
          ‘accredited investors.’”).

     x    Second, the parties underwent entirely different registration processes: Pre-sale
          participants participated in the private diligence process described above in order to
          comply with Regulation D. TDE purchasers, on the other hand, registered on a website,
          Kin.kik.com, and participated in a KYC process (run by a different consultant) in which
          they submitted biographical information, such as social security or passport information.
          ECF No. 1 at ¶ 161, 166, 171.

     x    Third, the sales involved different operative contracts: the Pre-sale was conducted
          pursuant to SAFT agreements and PPMs, whereas the TDE was governed by the Terms
          of Use. ECF No. 1 at ¶ 12, 90, 162 (TDE purchasers “were not provided the PPM that
          was provided to investors who purchased Kin via Kik’s SAFTs”); Welsh Ex. A, Ex. E,
          Ex. F, and Ex. H; Landsvik Ex. BB ¶ 19 (Ramsey Decl.).

     x    Fourth, each set of purchasers received different assets: Pre-sale participants received
          conditional contractual rights to the future delivery of the Kin, and TDE purchasers
          merely received the currency Kin. ECF No. 1, at ¶ 158; Welsh Ex. E; Ex. F; Ex. G; Ex.
          H.

     x    Fifth, Pre-sale participants “paid only 70 percent of the maximum price at which the Kin
          would be sold during the public sale.” ECF No. 1, at ¶ 87 ¶ 90 (referring to TDE as
          “undiscounted”); Welsh Ex. F at 9; Ex. A at ¶ 40.

     x    Sixth, Pre-sale participants were entitled to receive Kin (upon the occurrence of all of the
          preconditions) pursuant to a schedule: half at the time that it delivered tokens to the
          general public and half on the one-year anniversary of the first delivery, whereas TDE
          purchasers received all of the Kin they purchased immediately. ECF No. 1, at ¶ 12;
          Welsh Ex. F at 9; Ex. A at ¶ 39.

     x    Seventh, Pre-sale purchasers were subject to provisions restricting the transferability of
          the contractual rights received, whereas TDE purchasers received full control over their
          Kin tokens immediately. Welsh Ex. F at 2.

                                                 60
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 72 of 97



     x    Eighth, Pre-sale participants assumed the risk of losing 30% of their investment if Kin
          were never launched at all, whereas TDE purchasers assumed no risk whatsoever. They
          were unconditionally entitled to the Kin they purchased. ECF No. 1, at ¶ 87; Welsh Ex. A
          at ¶ 38; see also Welsh Ex. E, Ex. F.

     x    Ninth, Kik received different consideration between the two offerings: U.S. Dollars in
          the Pre-sale, and Ether in the TDE. ECF No. 1 at ¶¶ 12, 13; Welsh Ex. A, at ¶ 48, 71.

     x    Finally, the two sales did not overlap temporally: the Pre-sale was conducted between
          July 3, 2017 and September 11, 2017 (ECF No. 1 at ¶¶ 157, 158), whereas sales of Kin
          in the TDE “commence[d] on September 12, 2017, at 9:00 am Eastern Time.” Id. at
          ¶ 161.

         The SEC’s arguments to the contrary ignore these realities, and are therefore without merit.

For example, the SEC claims that these transactions were a “single offering . . . because that is

what it told investors.” SEC Mot. at 37, 38. To get there, the SEC cherry-picks various isolated

references to one “token sale,” while intentionally ignoring the more predominant references to

the separate sales. Id. at 39. However, a few informal, media-facing references cannot negate the

distinct nature of the two sales as outlined above—and as the SEC has pointed out, “the emphasis

should be on economic realities underlying a transaction,” rather than the verbiage used in media

outlets. Forman, 421 U.S. at 849. And in any event, Kik did publicly describe the transactions as

separate. In fact, before the TDE took place, Kik announced that it had “closed a presale round

of US $50 million to select accredited investors[.]” SEC67 at 1. News outlets also reported that

Kik “raised $50 million from the private sale” and that Kik would “follow the pre-sale with a

public ‘token distribution event.’” Landsvik Ex. GG. And, Kik’s Form D, filed with the SEC to

memorialize the Regulation D exemption for the Pre-sale, makes clear that the “[s]ale of rights to

receive Kin tokens in the future via a [SAFT agreement]” was separate and distinct from Kik’s

sale of Kin to the public. Welsh Ex. G at KIK000076.

         The SEC also claims, without authority, that “Kik used the same marketing and logistics

for the two stages of the offering.” SEC Mot. at 40. But this is indisputably false. The SEC


                                                 61
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 73 of 97



concedes that the Private Placement Memorandum circulated to all Pre-sale participants was not

circulated to TDE participants. Welsh Ex. A at ¶ 66; ECF No. 1 at ¶ 90. Nor does the SEC dispute

that Kik “met privately with the SAFT participants” through connections in the blockchain

industry, whereas Kik did not engage in similar negotiations with TDE participants. SEC Mot. at

40; Welsh Ex. A at ¶ 33. The fact that some Pre-sale participants and TDE purchasers could have

seen the same public marketing materials for Kin tokens and the Kin economy is not alone a basis

to disregard the economic realities of the two distinct transactions. In fact, any time the same

company is involved in two separate transactions, there will be marketing materials pertaining to

the company and/or a given product that are seen by participants in both.

       Finally, the SEC contends that “Kik ran a single offering, because the delivery of Kin to

SAFT participants and the price at which the participants bought the Kin were both conditioned

on the public phase of the offering.” Mot. at 41. This too is not accurate. As evidenced by the

contract governing the Pre-sale, the delivery of Kin to the Pre-sale participants was conditioned

on a “Network Launch,” which was defined as “a bona fide transaction or series of transactions,

pursuant to which the Company will sell Kin to the general public in a publicized product launch

of Kin through the instantiation of Kin via deployment on the Ethereum Blockchain.” Welsh

Ex. A, Philp Decl., at ¶¶ 37–38; Ex. E at 2; Ex. F at 9 (emphasis added). In any event, even if the

Pre-sale had been conditioned on the TDE, one sale conditioned on another does not mean that the

two sales are a “single offering.” Donohoe v. Consol. Operating & Prod. Corp., 982 F.2d 1130,

1140 (7th Cir. 1992).

       The Court’s recent decision in Telegram also does not support a finding that the

transactions were a single offering. In Telegram, unlike the present case, the Court did not evaluate

separate private and public sales by the issuer to determine whether they constituted an integrated



                                                 62
           Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 74 of 97



offering. Indeed, Telegram did not conduct an offering of the tokens to the public, as Kik did, nor

did it have a comparable agreement like the Terms of Use which governed the terms of that public

sale. Instead, Telegram held a private sale of 2.9 billion tokens to a select number of sophisticated

investors who declared that they intended to distribute the tokens to the public through the

secondary market. Telegram, 2020 WL 1430035, at *1. In granting the motion for preliminary

injunction, the Court determined that the single sale of tokens to these 175 wealthy investors (and

no public sale) amounted to a “‘disguised public distribution’” because Telegram’s stated goals

required the sophisticated purchasers to resell their tokens to public and Telegram had incentivized

these purchasers to resell their tokens within a certain time period. Id. at *19. As such, the Court

held that the private purchasers met the statutory definition of underwriters because they acted as

“conduits” to the sale to the general public. Id. at *20. Here, in contrast, Pre-sale purchasers were

not a necessary conduit to the sale of Kin to the public, and Kik took steps (as required by

Regulation D) to ensure that they were not acting as underwriters. See, infra, Section II.A. And

unlike Telegram, Kik sold Kin to 10,000 purchasers directly (rather than relying on distribution

through resale). And rather than providing Pre-sale purchasers an “exclusive window” to resell

their tokens to the public (thus incentivizing immediate resale), Pre-sale purchasers did not even

receive their full allotment of Kin until long after the TDE. 32 Further, the record establishes

through hindsight that Pre-sale purchasers actually did not act as a means of public distribution:

for example, Pantera Capital, the largest Pre-sale participant, only sold 10 percent of its Kin within

a year of entering into a SAFT with Kik.

          For these reasons, the Pre-sale and the TDE are not a “single offering,” and the Pre-sale

and TDE should be evaluated as separate transactions for purposes of the SEC’s section 5 claim.



32
     Pre-sale purchasers did not receive 50% of their Kin until a year after the TDE.

                                                       63
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 75 of 97



       C.      The Pre-sale and TDE Were Not “Integrated” Offerings.

       Recognizing that its “single offering” theory is meritless, the SEC alleges “in the

alternative,” that the TDE and the Pre-sale were “integrated” offerings. Integrated securities

offerings must aggregately comply with an applicable exemption, such as Regulation D, or

otherwise be registered with the SEC. As such, to destroy Kik’s otherwise valid Regulation D

exemption, the SEC is claiming that the TDE should be tacked on to Kik’s Pre-sale. See, infra, at

13–14. But this theory similarly fails. To determine whether two offerings must be integrated,

courts apply the five factors outlined by the SEC and adopted in 17 C.F.R. § 230.502(a), as well

as by the Second Circuit: “‘(a) [w]hether the sales are part of a single plan of financing; (b)

[w]hether the sales involve issuance of the same class of securities; (c) [w]hether the sales have

been made at or about the same time; (d) [w]hether the same type of consideration is being

received; and (e) [w]hether the sales are made for the same general purpose.’” SEC v. Cavanagh,

1 F. Supp. 2d 337, 364 (S.D.N.Y. 1998). Courts have found that the absence of even one factor is

sufficient to preclude integration. See Goodwin Properties, LLC v. Acadia Group, Inc., 2001 WL

800064, at *9 (D. Me. 2001) (requiring proof of all five factors). This “inquiry is made from the

perspective of the issuer of the securities.” Mattera, 2013 WL 6485949, at * 13; Cavanagh, 1 F.

Supp. 2d at 365–66 (finding that two events were “integrated in the minds of their architects”).

       The SEC’s integration argument rests almost entirely on Argentinian Recovery Co. LLC v.

Board of Directors of Multicanal S.A., in which the SEC claims the “court emphasized that the

later offering ‘necessarily followed, and was dependent on,’ the earlier offering.” 331 B.R. 537,

548 (S.D.N.Y. 2005); SEC Mot. at 45. But this reference was made in the context of only one

factor (timing of the two sales), which the Court acknowledged was “perhaps the least significant

of all five factors.” Argentinian Recovery Co. LLC v. Board of Directors of Multicanal S.A.,

331 B.R. 537, 548 (S.D.N.Y. 2005). And there, all of the other factors weighed “clearly” in favor

                                                64
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 76 of 97



of integration: the two sales at issue involved the exact same class of securities, the exact same

consideration, and there was no dispute that the two sales were to finance the same exact debt

restructuring. Id. at 547–48. Here, not only does Kik contest each and every factor, but in fact the

undisputed evidence cuts against integration for each.

               1.      The TDE and Pre-sale Were Not Part of A Single Plan of Financing.

       The SEC argues that this factor cuts in its favor because, “[a]s planned, Kik offered and

sold one trillion Kin and raised a total of $100 million, and, in so doing, repeatedly told Kin buyers

it was one ‘sale’ and that Kik raised one ‘total.’” Mot. at 45. The SEC is wrong. As discussed

above, in Section II.B., the TDE and the Pre-sale were separate and distinct sales, which represent

two very different stages of Kik’s business, and as such did not represent a single plan of financing.

A “plan of financing tends to refer to factors such as the method of offering the security, the timing

of plans for raising capital, and whether the offerings are financially interdependent.” 1 Louis

Loss, et al., Fundamentals of Securities Regulation 3.C.1 (7th Ed. 2020) at 1.

       The SEC has routinely found that this factor precludes integration when one offering is

conducted for short-term capital and the other for long-term purposes (such as widespread

distribution of an asset or good), even when the two offerings are conducted simultaneously. E.g.,

DeLorean Motor Co., SEC No-Action Letter, 1977 WL 11174, at *1–2 (Sept. 15, 1977) (stating

that a public offering of common stock for the purpose of “establish[ing] a network of dealers”

was not integrated with a simultaneous private offering for the purpose of “obtain[ing] additional

short-term working capital”); see also Agri-Quip, 1974 WL 9638, at *1 (Sept. 20, 1974) (finding

no integration where one offering was for the purpose of “increas[ing] working capital and

reduction of preset outstanding loans,” and the other for “new plant facilities.”); Citicorp., SEC

No-Action Letter, 76-77 CCH Dec., FSLR ¶ 80,778, at 3 (Aug. 20, 1976) (finding no integration,

in part, because one instrument was “sold to finance current transactions and provide a short term

                                                 65
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 77 of 97



source of cash,” and the other was “sold to finance other activities of Citicorp’s subsidiaries and

with maturities of up to five years.”). In Agri-Quip, the SEC also found it relevant that the

offerings were directed at different markets: “the market is not the same since the bonds are aimed

at the tax exempt market, whereas the Reg. A offering involves stock to be sold to the general

public.” Agri-Quip, 1974 WL 9638, at *1.

       Here, Pre-sale and TDE were directed towards different audiences and with different goals.

The Pre-sale was conducted first, for the explicit purpose of raising short-term capital to fund Kik’s

development of the infrastructure necessary to launch Kin tokens on the blockchain and integrate

them within Kik Messenger. See Welsh Ex. E (“[A] significant portion of the amount raised under

the SAFTs will be used to fund the Company’s build-out of a semi-centralized blockchain-based

computer network (the “Kin Ecosystem”)); Ex. F (“A significant portion of the proceeds of the

Offering will be used by the Company to achieve the Minimum Viable Product and subsequently

to build-out a semi-centralized blockchain-based computer network.”). After receiving the funds

from the Pre-sale, Kik had more than sufficient runway to extend its business operations through

at least January 2019. The TDE, on the other hand, was directed at members of the public as a

sale of a good, with the purpose of creating a “network” of Kin users. DeLorean Motor Co., 1977

WL 11174, at *1–2; Welsh Ex. A ¶ 68. As in DeLorean, Citicorp, and Agri-Quip, the Pre-sale

was conducted for short-term capital, and the TDE was conducted to launch an economy of users.

Thus, they were not part of a single plan of financing.

               2.      The Pre-sale and TDE Were Done for Different Purposes.

       This factor is commonly analyzed in connection with the “single plan of financing,” and in

fact, “[s]everal cases and no-action letters have suggested that offerings are not part of a single

plan of financing when offerings are made for different purposes.” Wade, The Integration of

Securities Offerings, 25 Loy. U. Chi. L.J. 199 at 213 (1994); see also Pacific Physician Servs.,

                                                 66
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 78 of 97



Inc., SEC No-Action Letter, 1985 WL 55629, at *3 (July 22, 1985) (determining that two offerings

to two distinct groups, the public and numerous employees, were “not intended for the same

purpose and [were] not part of a single plan of financing”). As discussed above, Kik’s Pre-sale

was conducted for the purpose of funding the development and launch of Kin. Kik did not make

any efforts to identify Pre-sale participants who would be “users” of Kin tokens, but rather targeted

a small number of wealthy accredited investors, who were understood to be seeking a profit. See,

e.g., SAFT Agreements at 4 (“The Purchaser enters into this SAFT with the expectation that he,

she or it, as the case may be, will profit upon the successful development and Network Launch

arising from the efforts of Kik and its employees to develop and market the Kin Ecosystem and

the Token Sale.”). The TDE, on the other hand, was not even a “financing” effort, nor was its

primary purpose to finance the development of Kin. Rather, as discussed above, Kik’s primary

goal in the TDE was to achieve a broad distribution of Kin tokens to as many registered individuals

as possible—ultimately, over 10,000—understanding that this wide distribution to users was

imperative for the Kin economy to succeed. See, supra, at 6-7. And as discussed above, because

the driving motivation for the TDE was ensuring participation and generating revenue, rather than

fund-raising, Kik structured the TDE intentionally to ensure a wide distribution of Kin among

users wishing to participate. These facts establish that these two offerings were not conducted for

the same purpose.

               3.      The Pre-sale and TDE Did Not Involve the Same “Class” of
                       “Securities.”

       Even if the Court were to find that Kik’s sale of Kin tokens in the TDE constituted an

offering of securities, it would defy logic to find that the Pre-sale and the TDE involved the same

“class” of securities. Even “slight differences between two securities have nonetheless been held

to justify non-integration.” Loss, et al., Fundamentals of Securities Regulation, at 2. For example,


                                                 67
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 79 of 97



in SEC v. Dunfee, the court refused to integrate percent notes payable in 20 monthly installments

with 7 percent notes issued 8 months later and payable in 36 months, finding that the securities

were sufficiently differentiated. 1966 U.S. Dist. LEXIS 10105, at *2–4 (W.D. Mo. Dec. 8, 1966);

cf. SEC v. Mapp, 2017 WL 5177960, at *8 (E.D. Tex. Nov. 8, 2017) (“The sales of Servergy’s

securities were of the same class because they were all issued as common stock.”). The SEC has

repeatedly also found that integration was improper because there were differences in the assets

being received. See Agri-Quip, SEC No-Action Letter, 1974 WL 9638, at *1 (Sept. 20, 1974)

(finding no integration because “industrial revenue bonds” and common stock involved “entirely

different classes of securities, one equity and one debt”); Citicorp, SEC No-action Letter, 76-77

CCH Dec., FSLR ¶80,778, at 2 (Aug. 20, 1976) (finding that two securities were different classes

because they had “completely distinctive maturity dates,” and because one was a “short term, cash

equivalent investment with an emphasis on liquidity” while the other would be “purchased for

long term investment by institutional lenders for their loan portfolios.”). The SEC has also found

this factor to cut against integration where the investors in each offering incurred different risks of

loss with respect to their investment, or where the offerings are directed at different groups of

investors. See Stratford Employees Cattle Program, Ltd., S.E.C. No-Action Letter (1973-1974

Transfer Binder), (CCH Dec., FSLR) ¶ 79, 761 (March 8, 1974) (finding two classes of securities

where one group risked “los[ing] all or a large part of his equity” and the other did not, and where

securities were sold to different investors).

       In addressing this factor, the SEC does not even claim that Kik failed to create different

classes of securities—its sole argument is that “Kik did not create different classes of Kin (second

factor).” Mot. at 47. But this is sheer misdirection by the SEC. The relevant inquiry is whether

the seller created separate classes of securities (17 C.F.R. § 230.502(a)), and as discussed above,



                                                  68
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 80 of 97



the SEC does not even claim that Kin in and of itself is a security, nor does it disown the statements

of Director Hinman stating that “the token—or coin or whatever the digital information packet is

called—all by itself is not a security, just as the orange groves in Howey were not.” Landsvik Ex.

HH (emphasis added). Therefore, the SEC’s argument fails. The undisputed facts show that the

assets received in each offering were entirely different. The “security” sold in the Pre-sale

consisted of the SAFT itself, and the rights encompassed therein. SEC52. In contrast, TDE

participants did not purchase any of the contractual rights encompassed by the SAFT. They simply

bought Kin tokens—a currency. This would be true even if the SEC were to succeed in showing

that the TDE gave rise to an “investment contract”: Even in that case, the “investment contract”

encompassed by the SAFT would be different than whatever “investment contract” allegedly arose

from the TDE. Thus, this factor weighs heavily against integration.

               4.      Kik Accepted Different Consideration in the Pre-sale and TDE.

       The fourth factor also cuts decisively against integration, as the undisputed facts show that

Kik accepted entirely different forms of consideration in the two sales. Courts have found the

absence of this factor alone to be sufficient to warrant dismissal.         Goodwin Properties is

instructive. There, the Court reviewed the near-identical question of whether two offerings were

integrated, and, “if so, whether the result of that integration is that exemption from registration

pursuant to Regulation D was unavailable.” Goodwin Properties, 2001 WL 800064 at *8. Despite

the fact that many of the other factors favored integration, the court ultimately found that the

offerings were not integrated solely because the seller received two different forms of

consideration in the two offerings. Id. at *9 (noting that the complaint could “only be read to

allege that stock and assets . . . were received as consideration for the first sale and cash and loan

forgiveness was received for the second sale”). Here, the Complaint concedes that this factor has



                                                 69
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 81 of 97



not been met: it is undisputed that Kik accepted Ether in exchange for Kin in the TDE, and U.S.

dollars in exchange for the SAFT rights in the Pre-sale. See ECF No. 1 at ¶¶ 12, 13.

       On this factor, the SEC does not even dispute that the Pre-sale and TDE required different

consideration. Instead, it contends that “all of Kik’s sales of Kin were for U.S. dollars or assets

that were immediately convertible to U.S. dollars.” Mot. 47. In other words, Ether and U.S.

dollars are one and the same because Kik could hypothetically sell Ether, a digital currency,

for U.S. dollars. Unsurprisingly, the SEC provides no authority for this argument, which would

effectively eliminate this factor altogether. Indeed, this position would lead to the absurd result

that all payments of any kind that could be sold for U.S. dollars (including nearly anything in the

world: commodities, gold, silver, promissory notes, public company stock, etc.) are the "same

consideration" as U.S. dollars. This cannot be so. Thus, this factor also precludes integration.

               5.      Because the Pre-sale and TDE Did Not Overlap, Timing Also Cuts
                       Against Integration.

       The timing of the Pre-sale and TDE also cuts against integration. While “[t]he timing of

the offerings . . . is perhaps the least significant of all five factors,” the Complaint concedes that

the TDE did not commence until after the Pre-sale completed. Wade, The Integration of Securities

Offerings, 25 Loy. U. Chi. L.J. 199 at 220 (1994). Kik began the Pre-sale officially on July 3,

2017, when it entered into the first SAFT, and it officially marked the end of its Pre-sale by filing

its Form D with the SEC on September 11, 2017. Kik’s TDE did not begin until September 12,

2017—a day later—meaning the sales did not overlap. At worst, this factor is neutral, and does

not affect the analysis. See, e.g., Donohoe, 982 F.2d at 1140 (finding that timing factor was “fairly

neutral” where “the offerings were clearly not made at the same time, but they were still

moderately close together”). Moreover, as discussed above, the SEC itself found that integration




                                                 70
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 82 of 97



was not even warranted in cases where two sales were conducted simultaneously. See, e.g.,

DeLorean Motor Co., SEC No-Action Letter, 1977 WL 11174, at *1–2.

        Based on a review of the objective evidence, each of the five factors cuts harshly against

integration. And when analyzed as a distinct offering of securities, there is no meaningful dispute

that Kik complied with all of the requirements of Regulation D under Rule 506(c). As a result, the

SEC cannot establish that with respect to its Pre-sale, Kik failed to comply with Regulation D for

purposes of summary judgment.

III.    THERE ARE DISPUTED MATERIAL FACTS ABOUT WHETHER THE TERM
        “INVESTMENT CONTRACT” IS VAGUE AS APPLIED TO KIN
        TRANSACTIONS.

        A law may be unconstitutionally vague for either of two reasons: first, if it fails to provide

people of ordinary intelligence a reasonable opportunity to understand what conduct it prohibits,

or second, if it lacks clear standards such that it authorizes or encourages arbitrary and

discriminatory enforcement. See Copeland v. Vance, 893 F.3d 101, 114 (2d Cir. 2018). The

vagueness doctrine addresses two primary due process concerns: “first, that regulated parties

should know what is required of them so they may act accordingly; second, precision and guidance

are necessary so that those enforcing the law do not act in an arbitrary or discriminatory way.”

Fox Television, 567 U.S. at 253.

        As-applied vagueness challenges require a fact-specific analysis that courts routinely find

cannot be determined at summary judgment. 33 See, e.g., Hayes v. New York Attorney Grievance

Comm., 672 F.3d 158, 161 (2d Cir. 2012) (noting district court’s denial of summary judgment on

vagueness claim to resolve issues of fact); United States v. Rybicki, 354 F.3d 124, 129 (2d Cir.


33
   Kik has asserted a challenge only that the law is void as-applied to the specific circumstances in this case.
See ECF No. 34 at 4. This is distinguished from a facial challenge that a law is unconstitutionally vague in
all situations. See United States v. Coonan, 938 F.2d 1553, 1562 (2d Cir. 1991) (distinguishing as-applied
from facial vagueness challenges).

                                                      71
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 83 of 97



2003) (noting that as-applied challenges are determined “‘in light of the specific facts of the case

at hand’”); United States v. Smith, 985 F. Supp. 2d 547, 606, n.20–21 (S.D.N.Y. 2014) (declining

to dismiss indictment and noting that whether defendant had constitutionally fair notice was a

factual question for a jury to decide); see also Gay Men’s Health Crisis v. Sullivan, 733 F. Supp.

619, 639 (S.D.N.Y. 1989) (denying motions for summary judgment on facial vagueness claim

because a “fuller presentation and analysis” of the documents was needed at trial). When there are

factual issues relating to the underlying conduct that the district court cannot rule on at summary

judgment, the court must also defer ruling on the affirmative defense until trial. See United States

v. Turner, 842 F.3d 602, 605 (8th Cir. 2016).

        The SEC’s Motion with respect to Kik’s affirmative defense fails for several reasons. First,

this Court must consider the actual facts and circumstances of Kik’s TDE, and thus prior courts’

application of the term “investment contracts” to other financial instruments or transactions does

not resolve whether the law was unconstitutionally vague as applied to Kik. Second, there are

disputed, material facts about whether Kik could know that its sale of Kin would constitute an

investment contract. And third, this Court must consider the SEC’s actual pattern of enforcement

(or lack thereof) in determining whether the law authorizes or encourages arbitrary enforcement.

Where, as here, the SEC’s own Commissioner has criticized its own regulatory framework as being

“a regulatory version of an escape room” and has directly disagreed with many positions being

taken by the enforcement division in this very case, it cannot possibly be said that there is no

disputed fact as to whether the law is vague as applied to Kik. Landsvik Ex. SS. 34


34
   In addition to the factual disputes discussed herein, Kik believes there are many additional facts that, if
it had the opportunity, it would use to defend itself in opposing the SEC’s Motion. A party opposing
summary judgment must have “the opportunity to discover information that is essential to his
opposition.” Sutera v. Schering Corp., 73 F.3d 13, 18 (2d Cir. 1995). The Second Circuit has routinely
held that summary judgment is not appropriate where the non-movant has been unable to obtain such
discovery. See Hellstron v. U.S. Dep’t of Veterans Affairs, 201 F.3d 94, 98 (2d Cir. 1996); Sutera, 73

                                                     72
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 84 of 97



        A.      Other Courts’ Application of the Term “Investment Contract” to Other
                Instruments or Transactions Is Irrelevant to Whether the Term Is Vague As
                Applied to Kik.

        When a party raises a defense that a law is vague as applied, the proper inquiry is whether

the law “failed to provide them with notice” that their conduct was prohibited, or whether the law

failed to sufficiently limit the discretion of the enforcing agency. Dickerson v. Napolitano, 604

F.3d 732, 745 (2d Cir. 2010) (italics in original). Courts considering as-applied challenges must

analyze the litigant’s actual conduct at issue. See VIP of Berlin, LLC v. Town of Berlin, 493 F.3d

179, 189 (2d Cir. 2010). By asserting that “no federal court has ever accepted Kik’s argument,”

the SEC overlooks this critical requirement. See SEC Mot. at 58. The fact that other courts have

rejected as-applied vagueness challenges in the context of other types of financial instruments or

transactions does not address whether the law—including the specific guidance provided by the

SEC regarding sales of digital tokens—provided Kik with notice that its specific conduct

(launching a decentralized token for consumptive use) was prohibited.




F.3d at 18. Courts may defer or deny summary judgment if the non-moving party shows that it “cannot
present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). Although many cases involving
requests to defer summary judgment based on Rule 56(d) involve “premature” summary-judgment motions
before the close if discovery, the rule is not so limited. See In re Dana Corp., 574 F.3d 129, 148-49 (2d
Cir. 2009 (finding bankruptcy court abused its discretion in granting summary judgment over request for
additional discovery even after bankruptcy court had “rejected” non-movant’s request to compel
discovery); Resolution Tr. Corp. v. North Bridge Assocs. Inc., 22 F.3d 1198, 1208–09 (1st Cir. 1994)
(finding abuse of discretion where district court granted summary judgment and denied motion to compel
where “facts needed to oppose summary judgment” were in moving party’s exclusive control and where
“the government went too far, frustrating appellants’ legitimate discovery initiatives by playing
keepaway.”). Here, at every turn, the SEC refused to comply with Kik’s requests for discovery regarding
its affirmative defense, claiming that it was irrelevant. See ECF No. 34-4 at 10–13, 17, 19–20, 21, 23–
24. Now, with discovery safely closed, the SEC seeks summary judgment against Kik on this issue and
also attempts to use against Kik facts that were the subject of Kik’s discovery requests. See SEC 56.1 Nos.
10–13, 17, 19-20, 21, 23–24. As set forth more fully in the Declaration of Luke Cadigan, by virtue of the
SEC’s refusal to produce documents going to the heart of Kik’s affirmative defense, Kik has been prevented
from obtaining critical information to assist it in opposing the SEC’s motion on this issue, namely
information as whether the SEC was arbitrarily interpreting, applying, and enforcing the securities laws to
cryptocurrencies and Kin and why it did not take further steps to clarify the standard. See, e.g., Landsvik
Ex. ¶¶ 216, 218, 230.

                                                    73
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 85 of 97



       The SEC’s reliance on three cases from the 1970s rejecting—without any analysis—

vagueness challenges to the terms “investment contract” and “security” are unpersuasive. For

example, the SEC heavily relies on SEC v. Brigadoon Scotch Distributing Co., in which the Second

Circuit rejected the appellants’ argument that the term “investment contract” was void for

vagueness in a single sentence in a footnote, without even acknowledging whether the appellants

raised an as-applied or facial challenge. 480 F.2d 1047, 1052 n.6 (2d Cir. 1973) (cited in SEC at

Mot. at 58). The remaining two cases, Glen-Arden and Farris, merely reiterate that Brigadoon

found a vagueness argument “untenable,” without further analysis. Glen-Arden Commodities, Inc.

v. Constantino, 493 F.2d 1027, 1029 (2d Cir. 1974); United States v. Farris, 614 F.2d 634, 642

(9th Cir. 1979). None of these cases support rejecting Kik’s defense.

       The two more recent cases cited by the SEC are similarly inapposite, and in fact show that

this question requires a fact-specific inquiry at trial. First, the SEC’s reliance on United States v.

Bowdoin is misplaced—if not misleading—because there the court considered and rejected only a

facial challenge to the term “investment contract,” which Kik is not making here. 770 F. Supp. 2d

142, 148 (D.D.C. 2011) (defendant’s “attack on the facial vagueness of the term ‘investment

contract’ as a type of security … is without merit”). Second, in Zaslavskiy, (the only case involving

the sale of digital assets), the court rejected a vagueness challenge in a motion to dismiss an

indictment, recognizing that the defense involved a fact-specific inquiry and noting that it was

insufficient to warrant dismissal “at this juncture” because “[w]hether a transaction or instrument

qualifies as an investment contract is a highly fact-specific inquiry.” 2018 WL 4346339, at *4, *9

(E.D.N.Y. Sept. 11, 2018) (emphasis added). Additionally, Zaslavskiy involved charges of

securities fraud, and the defendant argued that the Exchange Act and Rule 10b-5 were

unconstitutionally vague. Id. When deciding whether the defendant would have sufficient notice



                                                 74
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 86 of 97



that his conduct was prohibited, the court concluded that, “combined, the Exchange Act, Rule 10b-

5, and the definition of ‘investment contract’ set forth in Howey, made it reasonably clear at the

relevant time that the charged conduct was criminal.” Id. at *8 (internal quotations and citations

omitted) (emphasis added). Courts are also far less likely to find a statute constitutionally vague

when applying a statute that “contains a scienter requirement.” Hill v. Colorado, 530 U.S. 703,

732 (2000); United States v. DeStafano, 429 F.2d 344, 347 (2d Cir. 1970) (noting that scienter

“relieve[s] the statute of the objection that it punishes without warning an offense of which the

accused was unaware.”). As the SEC’s claims here do not require a showing of scienter, Zaslavskiy

also does not support a conclusion that Kik’s void for vagueness defense must fail.

       B.      The SEC Has Not Shown That Kik Had Constitutionally Fair Notice That the
               TDE Would Constitute an Investment Contract.

       It is a fundamental principle in our legal system that laws must give the people or entities

they regulate fair notice of what conduct is forbidden or required. See FCC v. Fox Television

Stations, Inc., 567 U.S. 239, 253 (2012). Due process requires that people of ordinary intelligence

have a reasonable opportunity to understand what conduct a law prohibits. See Perez v. Hoblock,

368 F.3d 166, 175-76 (2d Cir. 2004); Upton v. SEC, 75 F.3d 92, 98 (2d Cir. 1999). In determining

whether a person has this reasonable notice, courts consider the specific context in which the

regulation is enforced. See Perez, 368 F.3d at 175-76. Where, as here, a regulator’s enforcement

policies are at issue, courts will conduct a fact-specific inquiry as to those policies, including

whether the policy has been communicated to the public, uncertainty in an agency’s interpretation

of a rule, and an agency’s awareness of other firms’ violations of the rule. See Upton, 75 F.3d at

98. Courts will also consider whether the regulator has taken inconsistent positions, internally and

externally. Gay Men’s Health Crisis, 733 F. Supp. at 637, 641 (finding vagueness where there

was confusion within the enforcing agency “as to the proper interpretation of a regulation”).


                                                75
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 87 of 97



Moreover, where there is “substantial uncertainty in the Commission’s interpretation” of a rule,

courts have found that defendants did not receive reasonable notice. Id.

       For example, in Upton the Second Circuit considered whether a defendant had

constitutionally sufficient notice that his conduct would violate an SEC rule. Id. The court

concluded that it could not “defer to the Commission’s interpretation of its rules if doing so would

penalize an individual who has not received fair notice of a regulatory violation.” Id. The court

reasoned that because the SEC had been aware other firms were evading the substantive of the rule

for two years, yet issued only “one consent order carrying little, if any, precedential weight,” and

took no other steps “to advise the public that it believed the practice was questionable,” there was

“substantial uncertainty in the Commission’s interpretation.” Id. (internal quotations omitted).

       C.      Prior to the TDE, There Was No Guidance Suggesting That Cryptocurrencies
               Like Kin Would Be Considered Securities.

       At the time Kik announced the Kin project in May of 2017, neither the SEC nor any court

had deemed the offer or sale of any cryptocurrency to be an “investment contract” under the federal

securities laws, despite the SEC’s awareness of at least two cryptocurrencies, Bitcoin and Ether,

which had already existed for years. SEC Mot. at 28 n.13. The SEC opted to forego the formal

rulemaking process to set forth clear standards or rules for what type of conduct it regulates, instead

choosing to regulate by enforcement—for example by bringing the present action against Kik.

Valerie Szczepanik, a “high-ranking official in the SEC’s Division of Corporate Finance,” ECF

No. 27 at 3, publicly acknowledged that the agency’s delay in providing prospective guidance in

this area was intentional, meant to prevent token sellers from creating a “road map to get around

it.” Landsvik Ex. LL at 2. In other words, meant to prevent sellers from having the tools to apply

and comply with the law.

       This regulation-by-enforcement approach leaves the industry to extrapolate from a handful


                                                  76
           Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 88 of 97



of enforcement actions and contradictory statements from SEC officials what conduct it actually

regulates. This is precisely the case with the DAO Report. The DAO Report, which the SEC

issued two months after Kik announced its plan to sell Kin (and two months after it started selling

SAFTs), also did not provide constitutionally sufficient notice that Kik’s conduct would be

prohibited.35   Contrary to what the SEC asserts, the DAO Report actually stood for the

unremarkable proposition that an arrangement involving cryptocurrency, which bears all of the

hallmarks of a security, could constitute an investment contract. But the Report itself expressly

acknowledged that “whether or not a particular transaction involves the offer and sale of a

security . . . will depend on the facts and circumstances[.]” SEC88 at 7–18 (emphasis added). In

the DAO Report, investors received DAO tokens in exchange for investing funds which were

pooled and used by the DAO to fund projects. Id. at 12. DAO holders shared an ongoing interest

in these pooled funds because the profits from the funded projects were distributed to token holders

on a pro rata basis. Id. They also entitled participants to vote and receive “rewards,” which the

cofounder expressly compared to “buying shares in a company” and “dividends.” Id. at 4.

Significantly, there was nothing in the DAO Report that suggested the SEC’s regulatory scheme

could be applied to a token that was sold for consumptive use, like Kin. For these reasons, the

DAO Report actually had the effect of encouraging Kik that the securities laws would not apply

to its sale of Kin, because of the significant differences between the DAO Report and Kik’s vision

for Kin.

       By the time that Kik distributed tokens in the TDE on September 27, 2017, hundreds (if

not thousands) of different tokens had been distributed to the public and not one issuer filed a


35
  Notably, when Kik requested documents and communications from the SEC concerning the DAO Report,
the SEC refused to produce them on grounds that those documents were “not relevant to any party’s claim
or defense.” See ECF No. 34-3 at 18, Response to Request No. 12. And yet, the SEC now claims that the
DAO Report provided Kik the requisite notice that Kin transactions would be subject to securities laws.

                                                  77
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 89 of 97



registration statement with the SEC, demonstrating that no issuer believed that its token sale was

a “security” under existing law. The SEC’s own brief cites a study consisting of “4,003 executed

and planned ICOs—nearly all from January 2017 until the completion of the study in May 2018”

which, it now claims, all saw meteoric rises in value after being listed on secondary exchanges.

SEC Mot. at 28. Despite now citing these statistics as some sort of evidence that it was well known

“ICOs” would spike in value, id., the SEC announced only one single instance where it believed

one of these sales bore the markings of a security by the time Kik’s TDE took place. SEC88.

        D.      The SEC’s Approach to Regulating Cryptocurrencies After the TDE Was
                Contradictory and Ever-Changing.

        In the months after Kik sold Kin, the SEC’s conduct continued to muddy the waters about

whether the sale of cryptocurrency was subject to the Securities Act. The SEC vacillated between

various positions on whether the securities laws apply to cryptocurrencies, with officials at one

point stating, “there are cryptocurrencies that do not appear to be securities,” followed by “I believe

every ICO I’ve seen is a security,” to even suggesting that a token can evolve from being a security

to later not being a security. Landsvik Ex. HH; ECF No. 22 ¶¶ 123–125. Director Hinman has

acknowledged the multiple positions and has stated that even if a cryptocurrency itself is not a

security, it can still be offered as a security depending “how it is being sold and the reasonable

expectations of purchasers.” Landsvik Ex. HH. The SEC has also wavered (and continues to do

so in this very case) as to whether the token itself is a security, or whether the transaction as a

whole is the security, leaving a great deal of uncertainty. 36 Despite numerous calls to engage in



36
   Commissioner Peirce acknowledged this very issue, explaining that “some commentators have pointed
out that we have elided the distinction between the token and the investment contract. The ‘contract,
transaction or scheme’ by which the token is sold may constitute an investment contract; but, the object of
the investment contract—the token—may not bear the hallmarks of a security. Conflating the two concepts
has limited secondary trading and has had disastrous consequences for the ability of token networks to
become functional.” Landsvik Ex. OO at 1.

                                                    78
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 90 of 97



rule-making (with the opportunity for public comment) in this area or to provide clear guidance,

the SEC has declined to do so. Nor has the SEC issued any no-action letters providing any helpful

guidance. 37

        There is no question that these positions created uncertainty about law’s application. And

in fact, several members of Congress wrote to Chairman Clayton explicitly asking the SEC to

“clarify the criteria used to determine when offers and sales of digital tokens should properly be

considered ‘investment contracts’” because the standard was unclear. Landsvik Ex. JJ at 2. And

in 2019, almost two years after Kik announced its sale of Kin, one of the SEC Commissioners

acknowledged that the Commission has still not “provide[d] the public with clear guidance as to

how people can comply with our law.” Landsvik Ex. NN at 1. The same Commissioner also

described the SEC’s approach to cryptocurrency to be the “regulatory version of an escape room”

as recently as July 2019. Landsvik Ex. SS. This admission alone shows that the people and entities

subject to the Securities Act lack fair notice about what conduct is forbidden. Combined with the

agency’s silence at the time of the Kin sales, and the multiple contradictory statements since then,

it should be a question for the factfinder at trial whether Kik had notice of what conduct was

prohibited.

        Further adding to the uncertainty, after years of silence about whether and how to apply

the Securities Act to cryptocurrencies—and well after the Kin distribution—SEC staff finally

released a “framework” of 38 non-“exhaustive” factors relevant to “evaluating whether a digital

asset is an investment contract.” Landsvik Ex. KK at 6. 38 Even the SEC would not agree to be


37
   The SEC has issued only two no-action letters addressing tokens, but they addressed tokens (for digital
arcades and airline miles) as to which there would have been no question that the assets were not securities.
Landsvik QQ, Response for Pocketful of Quarters, Inc.; Landsvik Ex. RR.
38
   The SEC’s interpretation of the Howey, in this case, is not entitled to any deference, as it is a novel and
sweeping expansion of pre-existing guidance. The power given to regulatory agencies is “not the power to
make law. Rather, it is ‘the power to adopt regulations to carry into effect the will of Congress as expressed

                                                     79
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 91 of 97



bound to this “framework,” indicating that “it is not a rule, regulation, or statement of the

Commission, and the Commission has neither approved nor disapproved its content.” Third, SEC

Commissioner Peirce has publicly acknowledged the absurdity and ambiguity created by applying

some of the agency’s public statements, noting in July 2019 that “[i]f you apply the reasoning that

some of my colleagues at the SEC have used, there are lots of things that would [qualify as]

securities,” such as Starbucks gift cards and Chuck E. Cheese tokens as examples. Landsvik Ex.

SS. This framework includes a litany of factors and considerations which have never been

determinative in any case applying Howey. For example, the Framework asks whether the seller

“raised an amount in excess of what may be needed to establish a functional network or digital

asset,” whether the seller “owns or controls ownership of intellectual property rights of the network

or digital asset, directly or indirectly,” and whether there are “essential tasks or responsibilities”

that would be performed by the promoter or a “decentralized network” of users. If the Court were

inclined to bless the SEC’s application of this framework as applied to Kik, that would constitute

a vast, ex-post-facto expansion of the law. While hindsight is 20/20, at the time that Kik conducted

its TDE, there was no case in the history of Howey which could have warned that

“decentralization” would be relevant or necessary—and to what extent.

        The SEC urges this Court to ignore the “substantial uncertainty” surrounding the



by the statute.’” Ernst & Ernst v. Hochfelder, 425 U.S. 185, 213 (1976). It is “commonplace to give some
deference to the SEC’s administrative interpretation, assuming of course, that this interpretation does not
offend the clear meaning of the statute as revealed by its language, purpose, and history.” SEC v. Paro,
468 F. Supp. 635, 643 (N.D.N.Y. 1979); see also Int’l Broth. of Teamsters v. Daniel, 439 U.S. 551, 566
(1979) (“But there are limits, grounded in the language, purpose, and history of the particular statute, on
how far an agency properly may go in its interpretative role.”). This is particularly true for an agency’s
“consistent, longstanding interpretation of the statute,” but less so for novel interpretations. Id. at 566, n.
20. The Supreme Court has also explained that the SEC’s interpretation is less entitled to deference when
it adopts inconsistent positions or when “the narrow legal issue is one peculiarly reserved for judicial
resolution.” Piper v. Chris-Craft Indus., 431 U.S. 1, 41 n. 27 (1977). The SEC’s current approach is not
only a clear expansion of its pre-existing guidance, it is also rife with inconsistent and conflicting positions.
Thus, the SEC is not entitled to deference in this case.

                                                       80
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 92 of 97



Commission’s interpretation of “investment contract” as applied to cryptocurrencies designed for

consumptive use, and look only to cases that have applied the Howey test “successfully for

decades.” SEC Mot. at 59–60. The Court should decline that invitation.

        E.     Kik Had No “Actual” Awareness That the TDE Would Constitute a Sale of
               Securities.

        Realizing that its guidance was objectively insufficient to put Kik, or any other similarly

situated party, on notice, the SEC resorts to misquoting and twisting internal documents and

communications to suggest that Kik had some “actual,” clairvoyant notice that its sale of Kin

would violate securities laws. But there is substantial evidence to the contrary: that Kik did not

have any knowledge or belief that its sale of Kin would constitute an offering of securities. For

example, Mr. Livingston publicly explained in detail the reasons why Kik viewed its sale of Kin

as wholly distinguishable from the DAO Tokens, which functioned like a “classic security.” See,

supra, at 11–12; SEC47B at 8:2–9:2. Kik also demonstrated that it was committed to complying

with all applicable laws, including by restricting participants in its home country when there was

a risk that the sale could run afoul of Canadian securities laws, and by ensuring compliance with

KYC/AML requirements.

        The SEC also cites a number of “facts” that purportedly prove that Kik was on notice that

its sale of Kin would constitute a sale of securities. Even if these internal discussions were

relevant, the SEC has grossly misrepresented the content of the statements it purports to quote

from.

        First, the SEC claims that, “as early as April 3, 2017, Kik received explicit warnings in a

report from its consultant that regulators could find that the offer and sale of Kin would be an offer

and sale of securities under Howey.” SEC Mot. at 60–61. This is categorically false. The report

that Kik received from its consultant on April 3, 2017 actually stated: “The SEC has given no


                                                 81
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 93 of 97



guidance that any particular token offering is a security, and this guidance is not expected in

the near future.” SEC83 at COINFND19857. The report actually made the uncontroversial

observation that the “SEC would potentially apply the Howey Test to determine if the sale of such

tokens would constitute an ‘investment contract,’” but for the reasons outlined in Kik’s Motion,

its position has always been that the TDE does not constitute an investment contract under Howey.

Id.

        Second, the SEC characterizes Kik’s discussion with its insurer regarding the risk that Kik

did not “[c]omply with the Howey test” to be some sort of admission that Kik knew its sale was a

violation of securities laws. SEC Mot. at 61. This is not so. 39 The SEC is quoting language from

Kik’s insurance broker, not from any Kik employee, describing their opinions on potential loss,

which included “investor issues . . . generally.” SEC86. The SEC presents no evidence that this

insurance broker had actually reviewed the terms of the TDE and concluded that it would constitute

an investment contract, or that its insurance broker was qualified to do so. And it is hardly

appropriate or fair to punish Kik for its decision to retain additional insurance coverage when

embarking on a new, unprecedented business strategy, for which the SEC had yet to provide any

guidance.

        Third, the SEC claims that Kik’s conversations with the Ontario Securities Commission

(“OSC”) regarding the application of Canadian securities laws to its sale of Kin, and subsequent

decision to exclude Canadian residents form the sale, somehow proves that Kik knew the TDE


39
   Not only is this statement irrelevant, it is also inadmissible, as evidence of insurance is generally not
admissible to show wrongful conduct, or even to show knowledge that conduct may be wrongful. See
Busher v. Barry, 2019 WL 6895281, at *18 (S.D.N.Y. Dec. 18, 2019) (rejecting plaintiff’s argument that
indemnification agreement was admissible to show consciousness of wrongdoing); In re Vecco Instruments,
Inc. Sec. Litig., 2007 WL 76030569, at *2 (S.D.N.Y. June 28, 2007) (explaining that FRE 411 prohibits
relying on defendants’ concern about litigation and communications with liability insurance carrier to show
subjective awareness of the wrongfulness of their conduct). Here, the SEC cannot use the fact that Kik
obtained insurance as evidence of its knowledge that the Securities Act prohibited the sale of Kin.

                                                    82
         Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 94 of 97



would violate U.S. securities laws. As an initial matter, it is undisputed that Howey is not

governing law in Canada, that the Securities Act of Ontario is not the same as the Securities Act

of 1933, and that the OSC has no authority to regulate issues beyond Ontario, much less under

U.S. law. SEC89 at 23:5-10; 83:2-8; 22:10-13. 40 It is also undisputed that Canadian securities

laws contain a provision which allows the OSC to assert jurisdiction over any transaction in the

“public interest,” even if no violation of securities laws occurred. Re Canadian Tire Corp. (1987),

10 O.S.C.B 857 (although conduct was not in violation of any provision of Ontario's securities

laws, OSC may nonetheless prohibit conduct that is “contrary to the public interest”). In fact,

Kik’s Canadian counsel testified that Kik opted to exclude Canadian residents from the TDE

because it understood that this rule would allow the OSC to bring an action with respect to the

TDE, even if it did not satisfy the definition of an investment contract. SEC90 at 151:23–152:10;

155:8-14.

        Kik additionally disputes the extent to which the OSC and Kik discussed whether the sale

of Kin would constitute an investment contract under Howey. The SEC asserts that the OSC

“raised concerns that the sale of Kin would violate both Ontario and U.S. securities laws, because

Kin tokens were investment contracts and, thus, securities,” SEC 56.1 ¶ 228, but other facts

contradict that version of events. Prior to the TDE, the OSC never definitively informed Kik that

it had reached the conclusion that its sale of Kin would constitute an offering of securities under

Howey, or that Howey would even be controlling law. SEC89, Chaukos Dep. Tr. at 88:11-20;

Landsvik Decl., Ex. EE at 1. In fact, Kik’s same Canadian counsel testified that during a meeting

prior to the sale, Pat Chaukos (the Chief of the OSC’s “LaunchPad” team) told Kik that Howey



40
   For these and other reasons, any testimony by Ms. Chaukos, a Canadian attorney with no U.S. legal
qualifications, on an issue regarding the legal interpretation and application of Howey, U.S. legal precedent,
in a matter of strict liability is utterly irrelevant.

                                                     83
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 95 of 97



was “old law” and was “dismissive of it” during a meeting in 2017. SEC90, McKee Dep. Tr. at

104:18-25. Specifically, Mr. McKee testified that Ms. Chaukos described Howey as “an old law

from the 1940s and we are dealing with modern things and so we should be bringing modern

concepts to review these things in general.” Id. at 105:5-13. 41 In short, the SEC has not produced

any evidence—let alone undisputed facts—that suggest Kik was aware that its sale of Kin would

violate U.S. Securities laws. In fact, Kik’s choice to exclude residents from its own home country

from its sale of Kin demonstrates the very opposite: that Kik was committed to complying with all

applicable laws. Accordingly, this Court should deny the SEC’s motion for summary judgment.

                                          CONCLUSION

       For the foregoing reasons, Kik respectfully requests that the SEC’s motion for summary

judgment should be denied.




41
   Ms. Chaukos testified that she did not ever make such a statement. Chaukos Tr. at 78:1-14. While this
claim stretches credibility, this merely proves why the SEC’s motion is improper as to Kik’s affirmative
vagueness defense. The SEC claims that this meeting with the OSC put Kik on notice that its sale of Kin
would constitute a security—but the parties have vastly different characterizations of the events taking
place at that meeting. As a result, the SEC cannot possibly succeed on its motion, as there are at least
genuine issues of material fact as to Kik’s affirmative vagueness defense.

                                                  84
       Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 96 of 97




Dated: April 24, 2020                  Respectfully submitted,



                                       By: /s/ Patrick E. Gibbs
                                          Patrick E. Gibbs (Pro Hac Vice)
                                          Brett H. De Jarnette (Pro Hac Vice)
                                          Jenna C. Bailey (Pro Hac Vice)
                                          Cooley LLP
                                          3175 Hanover Street
                                          Palo Alto, CA 94304-1130
                                          Phone: (650) 843-5000
                                          Fax: (650) 849-7400
                                          Email: pgibbs@cooley.com;
                                          bdejarnette@cooley.com

                                          Sarah M. Lightdale (SL7122)
                                          Cooley LLP
                                          55 Hudson Yards
                                          New York, NY 10001-2157
                                          Phone: (212) 479-6374
                                          Fax: (212) 479-6275
                                          Email: slightdale@cooley.com

                                          Luke T. Cadigan (Pro Hac Vice)
                                          Julianne M. Landsvik (Pro Hac Vice)
                                          Michael E. Welsh (Pro Hac Vice)
                                          Cooley LLP
                                          500 Boylston Street, 14th Floor
                                          Boston, MA 02116-3736
                                          Phone: (617) 937-2425
                                          Email: lcadigan@cooley.com;

                                          Robert W. Pommer III (RP5328)
                                          Kirkland & Ellis LLP
                                          1301 Pennsylvania Avenue, N.W.
                                          Washington, D.C. 20004
                                          Phone: (202) 389-5950
                                          Email: rpommer@kirkland.com

                                          Attorneys for Defendant
                                          KIK INTERACTIVE INC.




                                     85
        Case 1:19-cv-05244-AKH Document 77 Filed 04/24/20 Page 97 of 97



                                   CERTIFICATE OF SERVICE

I, Patrick E. Gibbs, hereby certify that a true and correct copy of the foregoing document was

served on counsel of record via ECF on this 24th day of April, 2020.

                                                                /s/ Patrick E. Gibbs
                                                                    Patrick E. Gibbs




                                               86
